 



Exhibit 10.03
EXECUTION COPY

         
 
  NOTICE:   CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR
PORTIONS OF THIS DOCUMENT AS INDICATED HEREIN

LICENSE AGREEMENT
(United States Version)
     This License Agreement ("Agreement”) is made and entered into as of the
28th day of January, 1993, by and between Martek Biosciences Corporation, a
Delaware corporation ("Licensor”), and American Home Products Corporation, a
Delaware corporation, represented by its Wyeth-Ayerst division ("Licensee”).
WITNESSETH:
     WHEREAS, Licensor has developed certain technology relating to the
production by microbial fermentation of Omega-3 and Omega-6 long-chain
polyunsaturated fatty acid-containing triglycerides for possible incorporation
into infant formula; and
     WHEREAS, Licensee and its affiliates are in the business of developing,
manufacturing and marketing infant nutritional products; and
     WHEREAS, Licensee desires to obtain a non-exclusive license from Licensor
for the Technology and Licensor is willing to grant such license subject to the
conditions and pursuant to the terms set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants of the parties hereto, each party hereby agrees with the other as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1. “Affiliate” shall mean any person, corporation, firm,
partnership or other entity which directly or indirectly owns Licensee, is owned
by Licensee or is owned by a party which owns Licensee to the extent of at least
50% of the equity having the power to vote on or direct the affairs of the
entity. Except as the term "Affiliate” is used in Sections 6.4 and 8.4 of this
Agreement, the term “Affiliate” shall exclude (i) Genetics Institute,
(ii) Sherwood Medical Company, a Division of Licensee and (iii) Fort Dodge
Laboratories (collectively, the “Other Entities”).
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-1-



--------------------------------------------------------------------------------



 



     Section 1.2. “Infant Formula Product” shall mean a breast milk substitute
formulated industrially in accordance with applicable Codex Alimentarius and
United States Food and Drug Administration standards to satisfy the total normal
nutritional, requirements of infants from birth up to between four and six
months’ of age and adapted to their physiological characteristics and fed in
addition to other foods to infants up to approximately one year of age.
     Section 1.3. “Licensed Patents” shall mean the patent applications attached
hereto as Exhibit III and all patents and patent applications in the Territory
which cover the Technology, including all patents and patent applications
covering inventions, improvements or modifications conceived or developed by
Licensor during the term of this Agreement and included in the Technology.
     Section 1.4. “Martek Product” shall mean triglycerides containing Omega-3
and/or Omega-6 long-chain polyunsaturated fatty acids produced by microbial
fermentation according to the Technology and Licensed Patents.
     Section 1.5. “AHPC Formulaid Product” shall mean a product (i) which is an
Infant Formula Product, (ii) which is in a form for utilization by consumers,
(iii) which is developed by Licensee or its Affiliates, (iv) which bears
Licensee’s label or the label of an Affiliate, and (v) into which the Martek
Product is incorporated.
     Section 1.6. “Technology” shall mean the organisms, microorganisms,
specifications, biological materials, designs, formulae, processes, standards,
data, trade secrets, knowhow and technology relating to the development and
production of the Martek Product which are proprietary to Licensor and any
modifications, improvements and enhancements to any of the foregoing made by
Licensor, which, in Licensor’s and Licensee’s mutual opinion expressed in
writing, is or are necessary in the production and development of the Martek
Product.
     Section 1.7. “Territory” shall mean the [ * ]
     Section 1.8. “Third Party” shall mean any party other than Licensor,
Licensee and Affiliates.
     Section 1.9 “Trademark” shall mean the trademark “FORMULAID”, which is the
subject of U.S. Trademark Application Serial No. 74-141195, a copy of which is
attached hereto as Exhibit I.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-2-



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF LICENSE AND OTHER RIGHTS
     Section 2.1. License. Licensor hereby grants to Licensee for the term of
this Agreement and subject to the conditions of this Agreement, a non-exclusive,
non-transferable right and license, in the Territory, directly or through
sublicense to an Affiliate, (i) to use the Technology for the production of the
AHPC Formulaid Product, (ii) to use and make the Martek Product for purposes of
producing the AHPC Formulaid Product and (iii) to use, market and distribute by
sale the AHPC Formulaid Product itself or through its Affiliates.
     Section 2.2. Licenses to Third Parties.
          (i) Licenses to Third Parties Generally. Licensor shall be entitled to
grant any license to any Third Party relating to the Technology, the Martek
Product or the Licensed Patents upon any terms whatsoever; provided, however,
that Licensor shall not grant any license to any Third Party for the
incorporation of the Martek Product into, or for the use of the Technology for
the production of, an Infant Formula Product with payment terms, including
payment terms under subsections 4(i) and (ii) of this Agreement, which are more
favorable to such Third Party than the payment terms provided in this Agreement
with respect to the Licensee, without the prior written consent of Licensee or
unless such more favorable payment terms prospectively are extended to Licensee.
Notwithstanding the preceding sentence, Licensor shall be entitled to charge
lesser non-Royalty lump sum payments to a Third Party licensee (similar to those
provided in subsections 4.1(i) and (ii) of this Agreement) without the prior
consent of Licensee and without being obligated prospectively to extend such a
payment term to Licensee, if the license to such a Third Party is territory
restricted and if the amount of the reduction in the lump sum charged reasonably
is related to the reduced marketing opportunities available to such Third Party
licensee due to the territorial restrictions applicable to use of the Technology
and the Martek Product.
          (ii) Licenses to Third Party Suppliers. Licensor shall be obligated to
license the Technology, the Licensed Patents and the Martek Product to Third
Parties as follows:
               (A) Licensor shall use reasonable efforts further to license the
Technology or the Licensed Patents or otherwise to produce the Martek Product,
itself or through a Third Party whether
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-3-



--------------------------------------------------------------------------------



 



or not pursuant to another licensing arrangement, for the purpose of creating a
sufficient supply of the Martek Product at a commercially reasonable price to
satisfy Licensee’s and its Affiliates’ requirements with respect to their
marketing and sale of the AHPC Formulaid Product; provided, however, that such
requirements and any increases or decreases thereof shall be communicated in
writing by Licensee to Licensor not less than 12 months prior to Licensor’s
obligation to satisfy such requirements or increases or decreases thereof.
               (B) If Licensor licenses the Martek Product, the Licensed Patents
and the Technology to a Third Party for the purposes of manufacturing and
creating a supply of the Martek Product pursuant to subsection (ii)(A) of this
Section 2.2, Licensor shall permit Licensee to negotiate the terms of the
purchase and supply arrangements between the Licensee and such Third Party
directly with such Third Party; provided, however, that such direct negotiations
or arrangements shall not affect Licensor’s rights to royalties or other fees
from Licensee or such Third Party.
               (C) If the Third Parties to whom the Martek Product and the
Technology are licensed and Martek in the aggregate are unable to satisfy
Licensee’s and its Affiliates’ requirements for the Martek Product (as
established and communicated pursuant to subsection (ii)(A) of this
Section 2.2), Licensor shall appoint one or more additional licensed suppliers
who are reasonably acceptable to Licensee and who can satisfy the excess demands
of Licensee and its Affiliates at a commercially reasonable price.
               (D) Licensor and Licensee acknowledge and agree that, at the time
of the execution of this Agreement, the production cost of the Martek Product in
gross quantities, the fair market value thereof and the commercial volumes
thereof necessary to meet Licensee’s demands are not ascertainable, and Licensor
and Licensee covenant and agree that, prior to the first sale of a AHPC
Formulaid Product, Licensor and Licensee shall negotiate in good faith and
strive to agree upon reasonable terms relating to the consideration to be
payable by Licensee or its Affiliates to Licensor or Third Parties for amounts
of the Martek Product produced by or on behalf of Licensor and delivered to
Licensee or its Affiliates.
          (iii) Transfer of Martek Product. Nothing in this Section 2.2 or in
this Agreement shall be construed to permit Licensee or its Affiliates to
sub-license the Martek Product or the Technology or otherwise unilaterally to
transfer to any Third Party the Martek Product or the Technology except as the
same are incorporated into the AHPC Formulaid Product.
          (iv) Licensee’s Patents. Nothing in this Section 2.2 shall be
construed so as to permit Licensors to grant rights to any Third Party under
U.S. Patent No. 4,670,285 and Canadian Patent No. 1,244,708.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-4-



--------------------------------------------------------------------------------



 



     Section 2.3. Sublicensing. The grants to Licensee under this Article II
shall not include the right to grant sublicenses, except sublicenses to
Affiliates.
     Section 2.4. Trademarks. In addition to the license granted hereunder
relating to the Martek Product and the Technology, Licensor hereby grants to
Licensee the non-exclusive, non-transferable right and license to use the
Trademark solely on, and in connection with the manufacture and sale of, the
AHPC Formulaid Product, subject to the following terms and conditions:
          (i) Licensee shall not use the Trademark as or part of its corporate
or business name or the name of any business entity which is controlled by it,
whether an Affiliate or otherwise.
          (ii) Licensee and its Affiliates shall have no right to sublicense to
Third Parties any of the rights in the Trademark conveyed hereunder.
          (iii) Licensee and its Affiliates shall not affix or use the Trademark
on any product other than the AHPC Formulaid Product.
          (iv) Licensee recognizes and acknowledges Licensor’s ownership of the
Trademark and Licensor’s intent to protect the Trademark in the Territory.
Licensee covenants and agrees that it and its Affiliates shall not challenge, or
cause a Third Party to challenge, Licensor’s right, title or interest in and to
the Trademark. All use by Licensee or its Affiliates of the Trademark in the
Territory shall inure to the benefit of Licensor, and Licensee and its
Affiliates shall make no use or apply for any registration thereof except as
permitted by this Agreement. Nothing in this Agreement shall be construed so as
to require Licensor to take any actions or measures to protect or secure any
rights in or obtain or apply for registration of the Trademark.
          (v) Licensee covenants that, upon notification from Licensor that
Licensor has obtained a U.S. Federal Registration on the Trademark, Licensee
will use the trademark registration symbol® each time it or its Affiliates uses
the Trademark on the AHPC Formulaid Product or on the labels, labeling or
packaging thereof and on all material originating with Licensee or its
Affiliates and used to promote the sale of AHPC Formulaid Products, and the
following legend prominently shall appear at least once in each such AHPC
Formulaid Product or material: “Formulaid ® is a registered trademark of Martek
Biosciences Corporation.” Until such time as
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-5-



--------------------------------------------------------------------------------



 



Licensor obtains a U.S. Federal Registration on the Trademark, Licensee shall
substitute the symbol “ ™ ” in place of the symbol ® as specified herein.
          (vi) Licensee covenants that AHPC Formulaid Products manufactured for
and by it and sold by it shall be of a high standard and quality so as to
reflect favorably upon the business of both Licensor and Licensee and the
goodwill associated therewith. To effectuate the foregoing:
               (A) Prior to the time that Licensee or its Affiliates shall sell
or offer for sale, in the regular course of business, any AHPC Formulaid Product
bearing the Trademark, Licensee shall submit to Licensor, for its approval,
samples of the AHPC Formulaid Product as well as samples of all materials used
to sell or to promote the sale of AHPC Formulaid Products, including, but not
limited to, labels, labeling, packaging materials, advertising and other
promotional materials. Thereafter, Licensee and its Affiliates shall not make
any material change to the way in which the Trademark is used or depicted in
connection with the AHPC Formulaid Product without first submitting such
proposed change to Licensor and obtaining its approval.
               (B) Licensor and Licensee hereby acknowledge that Licensee has
given Licensor the opportunity to inspect the manufacturing operations of
Licensee and its Affiliates where AHPC Formulaid Products depicting the
Trademark, if any, will be made and to evaluate the quality control standards
and practices of Licensee and its Affiliates relating to such operations.
Licensor hereby acknowledges that Licensee’s and its Affiliates’ quality control
standards and practices are acceptable and sufficiently protective of Licensor’s
interests in the Trademark. Licensee hereby covenants and agrees to notify
Licensor prior to any material changes in Licensee’s or its Affiliates’ quality
control standards or practices as such standards and practices relate to the
manufacturing operations of AHPC Formulaid Products depicting the Trademark.
Licensee shall submit to Licensor, without charge, at Licensor’s request at
reasonable intervals throughout the term of this Agreement, a reasonable number
of samples of AHPC Formulaid Products and other materials that depict the
Trademark.
               (C) No approval required of Licensor under this subsection
(vi) shall be unreasonably withheld or delayed.
               (D) Licensee shall advise Licensor of any infringement of the
Trademark of which it or its Affiliates becomes aware, but Licensee and its
Affiliates shall not bring any action with respect to any such infringement
without Licensor’s prior written consent. Licensee and its Affiliates shall
cooperate with Licensor, at Licensor’s request, with respect to any of
Licensor’s efforts to protect its interests in the Trademark. Nothing in this
Agreement shall be construed so as to require Licensor to take any actions or
measures with respect to any alleged, suspected or known infringement of the
Trademark.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-6-



--------------------------------------------------------------------------------



 



               (E) Licensee shall notify Licensor in writing prior to any
material alterations to the formula of the AHPC Formulaid Product.
          (vii) Nothing in this Section 2.4 or in this Agreement shall be
construed to require Licensee or its Affiliates to use the Trademark on the AHPC
Formulaid Product or on the labels, labeling or packaging thereof or on
materials used to promote the sale of the AHPC Formulaid Product.
          (viii) The term of the Trademark license of this Section 2.4 shall be
coterminous with that of the license granted in Section 2.1, which term is
defined in Article III of this Agreement. Notwithstanding the preceding, upon
the expiration of the twenty-five (25) year period described in Section 3.1 of
this Agreement, this Agreement shall continue as to Licensee’s and its
Affiliates’ rights and obligations relating to the Trademark; provided, however,
that the Royalty due hereunder after the expiration of the period described in
paragraph (v)(B) of Section 4.1 of this Agreement relating to sales of AHPC
Formulaid Products depicting the Trademark or sales of AHPC Formulaid Products
to which advertising or other promotional materials depicting the Trademark
relate shall be in an amount equal to [ * ] of the greater of (A) the Cost of
Goods Sold applicable to each such AHPC Formulaid Product or (B) the Sales Price
of each such AHPC Formulaid Product sold to Third Parties.
     Section 2.5. Services. Licensor shall make its officers and other employees
available at reasonable times to provide technical and other consultation
services relating to the use of the Technology, the production of the Martek
Product and/or the incorporation of the Martek Product into the AHPC Formulaid
Product to the extent of [ * ] hours in the aggregate by all such officers and
employees over the term of this Agreement; provided, however, that any services
which are mutually agreed in advance of the performance thereof to be mutually
beneficial to the businesses of Licensor and Licensee shall not be considered in
determining the number of hours of technical or other consultation services
performed by Licensor’s officers and other employees under this Section 2.5. If
greater than [ * ] hours of such technical or other consultation services in the
aggregate are required and requested by Licensee or its Affiliates, Licensor and
Licensee hereby agree that, prior to the provision of additional technical or
other consultation services, they shall enter into good faith negotiations
relating to compensation and other terms for such additional technical or other
consultation services, which compensation and other terms shall be commensurate
with industry standards.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-7-



--------------------------------------------------------------------------------



 



ARTICLE III.
TERM AND CANCELLATION
     Section 3.1. Term. This Agreement shall commence on the date of this
Agreement and, unless earlier terminated pursuant to another Section of this
Article III, shall terminate; as to each country in which the AHPC Formulaid
Product is sold for consumer use, on the date which is twenty five (25) years
after the first commercial introduction of the AHPC Formulaid Product in the
Territory. Upon expiration under this Section, Licensee shall have a fully paid,
royalty free license to continue in perpetuity to utilize the Martek Product and
the Technology as provided for in Section 2.1.
     Section 3.2. Material Breach; Opportunity to Cure. Either party to this
Agreement may immediately terminate this Agreement by written notice and without
judicial intervention if the other party shall materially fail to comply with or
shall materially breach any of its obligations and covenants hereunder and shall
not remedy and make good such breach or failure, or have undertaken to cure the
same, within sixty (60) days from the receipt of a written notice of failure of
compliance or breach.
     Section 3.3. Termination in case of Infringement. Licensee shall have the
right to terminate this Agreement with respect to the manufacture, use or sale
of the Technology or the Martek Product if a court of competent jurisdiction
determines by final order that the Technology or the Martek Product infringes
upon the patent of any Third Party; provided, however, that Licensor and
Licensee hereby covenant and agree that, prior to any such termination, Licensor
and Licensee shall engage in reasonable, good faith efforts to develop, and
shall cooperate with the other in developing, a lawful method of using, selling
or manufacturing, as applicable, the AHPC Formulaid Product in the Territory,
including, but not limited to, efforts to procure a license from such Third
Party or efforts to alter the design or offending composition of the Martek
Product, the Technology or. the AHPC Formulaid Product, as applicable, so as to
eliminate the infringement.
     Section 3.4. Termination by Licensee. At any time after the first
anniversary date of this Agreement, Licensee shall have the right to terminate
this Agreement of its own volition upon ninety (90) days prior written notice to
Licensor.
     Section 3.5. Payments Due Upon Termination or Cancellation. Upon expiration
or termination of this Agreement, pursuant to any of the foregoing Sections, all
amounts due pursuant to Article IV shall be immediately payable as of the date
of termination or cancellation.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-8-



--------------------------------------------------------------------------------



 



     Section 3.6. Sale of Inventory Upon Termination. Effective upon the date of
termination of this Agreement, Licensee and its Affiliates shall cease
manufacturing the Martek Product and the AHPC Formulaid Product; provided,
however, that, Licensee and its Affiliates may continue to distribute the Martek
Product or the AHPC Formulaid Products manufactured prior to such date if, to
the extent lawful, Licensee continues to make payments under Section 4.1 with
respect to such AHPC Formulaid Products and otherwise continues to comply with
the terms and conditions of this Agreement. Notwithstanding the preceding, upon
the earlier to occur of (i) the sale by Licensee and its Affiliates of all of
their inventory of AHPC Formulaid Products manufactured prior to the date of the
termination of this Agreement or (ii) the date which is six months after the
date of the termination of this Agreement, Licensee and its Affiliates shall
cease all use of the Technology, sale of the Martek Product or AHPC Formulaid
Product and use of the Trademark and Licensee and its Affiliates shall have no
further rights under this Agreement. This Section 3.6 shall not apply in the
event this Agreement expires pursuant to Section 3.1 of this Agreement.
     Section 3.7. Other Rights and Remedies. Unless another provision of this
Agreement specifically provides to the contrary, the rights of termination as
herein provided shall be in addition to all other rights and remedies which
either party may have to enforce this Agreement or to secure damages for the
breach hereof, and the exercise of any right of termination as herein provided
by either party shall not relieve the other of any of its obligations under this
Agreement accruing prior to the effective date of termination, including, but
not limited to, the obligation to pay fees and Royalties pursuant to Section 4.1
or to render reports with respect thereto.
ARTICLE IV
PAYMENTS BY LICENSEE
     Section 4.1. Fees and Royalties. Licensee shall pay Licensor:
(i) As compensation for Licensor’s performance of its obligation under
Section 7.1 of this Agreement to make reasonable efforts during the period
beginning on the date of this Agreement and ending March 31, 1993 to refine the
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-9-



--------------------------------------------------------------------------------



 



development process of the Technology, One Million Five Hundred Thousand Dollars
($1,500,000) payable upon execution of this Agreement, reduced by any advances
made prior to the date hereof pursuant to the Letter of Intent executed by
Licensor and Licensee on or about April 1, 1992 (the “Letter of Intent”);
(ii) As compensation for Licensor’s performance of its obligation under
Section 7.1 of this Agreement to make reasonable efforts during the period
beginning April 1, 1993 and ending on the first anniversary date of this
Agreement to refine the development process of the Technology, One Million
Dollars ($1,000,000) payable on or before the first anniversary date of this
Agreement; and
(iii) During the term described in Section 4.1(v)(A) below, a royalty payment
(the “Royalty”) in an amount equal to [ * ] of the greater of (A) the cost of
goods sold applicable to the AHPC Formulaid Product, as determined using
generally acceptable accounting principals and methodologies reflected on
Licensee’s audited annual financial; statements and as mutually agreed to by
Licensor and Licensee (the “Cost of Goods Sold”), or (B) the amount received by
Licensee or its Affiliates from the sale for value of each AHPC Formulaid
Product to Third Parties, which amount received by Licensee or its Affiliates
shall not be reduced by taxes assessed on income from such sales but shall not
include: normal returns and allowances actually paid or allowed by Licensee or
its Affiliates; customary discounts, whether cash or trade; rebates; and sales
and other taxes based on the sales prices of the AHPC Formulaid Product whether
or not absorbed by Licensee or its Affiliates (the “Sales Price”).
(iv) During the term described in Section 4.1(v)(B) below, a Royalty in an
amount equal to [ * ] of the greater of (A) the Cost of Goods Sold applicable to
the AHPC Formulaid Product, or (B) the Sales Price of each AHPC Formulaid
Product to Third Parties.
(v)(A) For a term of ten (10) years after the first commercial introduction of
the AHPC Formulaid Product in the Territory; provided, however, that if a patent
is obtained with respect to the Technology or the Martek Product in the
Territory prior to the twenty-fifth (25th) anniversary of the date of first
commercial introduction of the AHPC Formulaid Product therein, for a term of
longer than ten (10) years, which term shall begin on the date of the issuance
of such patent and end on the earlier of (A) the date of the expiration, lapse
or invalidation of any such patents and (B) the twenty-fifth (25th) anniversary
of the date of the first commercial introduction of the AHPC Formulaid Product
in such country.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-10-



--------------------------------------------------------------------------------



 



(v)(B) For such additional period of time following the period described in
Section 4.l(v)(A) above, if any, and ending on the twenty-fifth (25th)
anniversary after the first commercial introduction of the AHPC Formulaid
Product in the Territory.
     Licensor shall be responsible for all taxes levied on account of any
payment accruing under this Agreement that constitutes income taxable to
Licensor. If provision is made in law or regulation for withholding, such tax
shall be deducted from any royalty payment then due, paid to the proper taxing
authority and receipt for payment of the tax secured and promptly sent to
Licensor.
     Section 4.2. Manner of Royalty Payment. All Royalty payments with respect
to each AHPC Formulaid Product sold shall be made quarterly, within sixty days
of the close of each of Licensee’s three month and annual accounting periods,
based on Licensee’s fiscal year, with respect to Licensee’s and its Affiliates’
sales occurring during such quarters, at Licensor’s office as set forth below.
     Section 4.3. Reimbursement of Expenses. Licensee agrees to pay to Licensor,
in addition to the amounts specified in Section 4.1 above, all reasonable
traveling, living and out-of-pocket expenses for services rendered by Licensor
pursuant to Section 2.5 of this Agreement which are considered in determining
whether Licensor’s officers and other employees have performed [ * ] hours of
service under such Section.
     Section 4.4. Commercialization and Other Expenses. Licensee and its
Affiliates shall pay all expenses for the commercialization of the AHPC
Formulaid Product. Licensee shall compensate Licensor for any samples of the
Martek Product reasonably requested by Licensee at a reasonable price to be
agreed upon by Licensor and Licensee pursuant to good faith negotiation. For
purposes of the preceding sentence, “samples” shall mean quantities which are
requested by Licensee or its Affiliates for research, development or testing
purposes and not requested for the purpose of incorporation thereof into a AHPC
Formulaid Product which is to be distributed to Third Parties.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Section 5.1. Licensor’s Representations and Warranties. Licensor represents
and warrants to the Licensee as follows:

-11-



--------------------------------------------------------------------------------



 



          (i) Exhibit II sets forth a complete and accurate list of the Licensed
Patents as of the date of this Agreement.
          (ii) Licensor has all necessary corporate .power and authority to
enter into this Agreement, perform its obligations hereunder and license the
Technology and the Martek Product pursuant to the terms of this Agreement.
Licensor’s performance under this Agreement does not conflict with any other
contract to which Licensor is bound.
          (iii) Licensor has, prior to the date of this Agreement, informed
Licensee of all Third Party patents relevant to the Technology or the Licensed
Patents and known to Licensor.
          (iv) At the time of this Agreement, Licensor has no actual knowledge
of the existence of other patents which would be infringed by the commercial
exploitation in the Territory, by Licensee or its Affiliates, of the Technology,
the Martek Product or the Licensed Patents.
          (v) Licensor believes that it has disclosed to all relevant patent
authorities in the Territory and to Licensee all information within its
knowledge material to patentability of the Licensed Patents within the
Territory.
     SECTION 5.2. DISCLAIMERS. (I) LICENSOR HEREBY DISCLAIMS ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE RELATING TO THE MARTEK
PRODUCT OR THE TECHNOLOGY AND ANY OTHER WARRANTY OR WARRANTIES RELATING THERETO
AND NOT EXPRESSLY SET FORTH IN THIS AGREEMENT, AND LICENSOR DISCLAIMS ANY
LIABILITY FOR CONSEQUENTIAL DAMAGES RELATING TO THE USE, MANUFACTURE,
DISTRIBUTION, MARKETING, OR SALE OF THE TECHNOLOGY, THE MARTEK PRODUCT OR THE
AHPC FORMULAID PRODUCT. LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES THAT THE
TECHNOLOGY OR THE MARTEK PRODUCT IS USABLE WITH THE AHPC FORMULAID PRODUCT OR
THAT THE TECHNOLOGY OR THE MARTEK PRODUCT CAN BE INCORPORATED SAFELY INTO THE
AHPC FORMULAID PRODUCT. LICENSOR SHALL NOT BE LIABLE FOR DAMAGES RESULTING FROM
ANY IMPROVEMENTS OR MODIFICATIONS TO THE TECHNOLOGY OR THE MARTEK PRODUCT WHICH
ARE NOT APPROVED AND ACKNOWLEDGED SPECIFICALLY BY LICENSOR AS BEING PROPRIETARY
TO LICENSOR OR RESULTING FROM ANY SALE, MANUFACTURE OR USE OF THE AHPC FORMULAID
PRODUCT.
          (II) LICENSOR HEREBY DISCLAIMS ANY WARRANTY THAT THE TECHNOLOGY, THE
MARTEK PRODUCT OR THE LICENSED PATENTS ARE FREE FROM INFRINGEMENT BY THIRD
PARTIES, EXCEPT AS SET FORTH IN SUBSECTION 5.1(IV). LICENSOR FURTHER DISCLAIMS
ANY WARRANTY RELATING TO THE
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-12-



--------------------------------------------------------------------------------



 



PATENTABILITY OF, OR THE VALIDITY OF ANY PATENTS RELATING TO, THE TECHNOLOGY OR
THE MARTEK PRODUCT AND MAKES NO REPRESENTATIONS WHATSOEVER WITH REGARD TO THE
SCOPE OF ANY SUCH PATENTS OR EXCEPT AS SET FORTH IN SUBSECTION 5.1(IV), THAT
SUCH PATENTS MAY BE COMMERCIALLY EXPLOITED WITHOUT INFRINGING OTHER PATENTS.
     IT IS HEREBY ACKNOWLEDGED AND AGREED THAT IT SHALL BE LICENSEE’S, AND NOT
LICENSORS, OBLIGATION TO DETERMINE THE SAFETY AND UTILITY OF THE MARTEK PRODUCT
AS IT RELATES TO INFANT FORMULA PRODUCTS.
     Section 5.3. Manufacturing Standards. During the course of this Agreement,
in the event Licensor elects to manufacture the Martek Product hereunder,
Licensor shall advise Licensee of any proposed change contemplated by Licensor
associated with the manufacturing processes, including the source of supply of
all materials utilized by Licensor in the manufacture of the Martek Product and
the specifications and controls utilized in the manufacturing process therefor.
In the event Licensor elects to manufacture the Martek Product hereunder,
Licensor shall manufacture the Martek Product in accordance with applicable
Technology meeting all agreed upon specifications in accordance with good
manufacturing practices and such manufacturing, quality control, safety and
handling procedures and standards as may be mutually agreed upon in writing by
the parties or required by applicable governmental regulation. In order to
ascertain compliance with the provisions of this Section 5.3, Licensee may
inspect and/or audit the facilities, processes records and other facets employed
by Licensor in the manufacturing, processing, testing and storage of the Martek
Product. Such inspection/audit will be conducted to ensure compliance with all
pertinent acts, regulations, and guidelines promulgated by the federal Food and
Drug Administration and other relevant regulatory bodies. Any such inspection by
Licensee shall not relieve Licensor of its obligations to manufacture according
to the agreed upon requirements and specifications. Licensor hereby undertakes
to use reasonable efforts to have a provision containing covenants similar to
those made by Licensor in this Section 5.3 included in any agreement between
Licensor and a Third Party relative to the manufacture of the Martek Product by
such Third Party for Licensee and Licensee shall be a third party beneficiary of
any such promise by any such Third Party; provided, however, that a failure by
such Third Party to discharge its obligations under such an agreement shall not
constitute a breach by Licensor of this Agreement and shall not otherwise, in
and of itself, give Licensee a right to receive damages from Licensor. Nothing
in this Section 5.3 shall be construed as a warranty concerning the
merchantability, fitness for a particular purpose or safety of the Technology,
the Martek Product or the AHPC Formulaid Product.
     Section 5.4. Licensee’s_ Representations and Warranties. Licensee
represents and warrants to the Licensor as follows:
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-13-



--------------------------------------------------------------------------------



 



          (i) The execution and delivery of this Agreement and the performance
by Licensee of the transactions contemplated hereby have been duly authorized by
all necessary corporate actions.
          (ii) The performance by Licensee of any of the terms and conditions of
this Agreement will not constitute a breach or violation of any other agreement
or understanding, written or oral, to which it or its Affiliates is a party.
ARTICLE VI
LICENSEE’S COVENANTS
     Section 6.1. Compliance with Law, Regulatory Approval and Commercial
Introduction. Licensee covenants and agrees that it and its Affiliates shall
conduct all of their operations dealing with the Technology, the Martek Product
and the AHPC Formulaid Product in material compliance with all applicable laws,
regulations and other requirements which may be in effect from time to time, of
all national governmental authorities, and of all states, municipalities and
other political subdivisions and agencies thereof, including, without limiting
the generality of the foregoing, the Infant Formula Act of 1980, the Federal
Food, Drug, and Cosmetic Act, the regulations and other requirements of the
United States Food and Drug Administration, similar state laws and regulations
and similar laws and other requirements as may be applicable in any jurisdiction
in which the AHPC Formulaid Product is sold. Licensee further covenants and
agrees that it shall use its diligent efforts to obtain, at its expense and as
soon as practicable, all necessary regulatory approvals with respect to the use,
manufacture and sale of the AHPC Formulaid Product in the United States and
Licensee shall be responsible for performing all acts reasonably required for
obtaining such approvals, including, but not limited to, the preparation of all
necessary petitions or pre-market approval applications with regulatory agencies
and the performance of all reasonably required tests and data preparation.
Licensee promptly shall communicate to Licensor the details of all regulatory
approvals and to obtain such approvals in the United States. If Licensee
reasonably concludes that it and its Affiliates cannot, after diligent efforts,
lawfully distribute for sale the AHPC Formulaid Product in the United States,
Licensee further covenants and agrees that it shall use its diligent efforts to
register and market the AHPC Formulaid Product (if it has not already done so)
in one or more jurisdictions which are not subject to the jurisdiction of the
applicable regulatory agencies of the United States and which, alone or in the
aggregate, offer comparable marketing opportunities for the AHPC Formulaid
Product to the marketing opportunities available thereto in the United States.
Licensee further covenants and agrees that it shall use its diligent efforts to
distribute for sale in the United States the AHPC Formulaid Product if such
distribution would be lawful in the absence of affirmative regulatory approval.
Notwithstanding the preceding sentence, Licensee’s. obligation to use its
diligent efforts to
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-14-



--------------------------------------------------------------------------------



 



obtain regulatory approvals for the AHPC Formulaid Product and to perform those
actions reasonably required to obtain such approvals shall continue during the
term of this Agreement and such obligation shall not be relieved in the event
Licensee or its Affiliates first distribute the AHPC Formulaid Product for sale
in the United States and later determine that affirmative regulatory approval
will be necessary in order to continue to distribute for sale the AHPC Formulaid
Product in the United States.
     Section 6.2. Performance and Product Quality. Licensee covenants and agrees
that it and its Affiliates shall exercise a reasonable standard of care in the
testing, manufacturing, marketing, packaging, distribution and sale of the AHPC
Formulaid Product. Licensee further covenants and agrees that it and its
Affiliates shall maintain quality control, provide adequate tests of materials,
provide quality workmanship, and do such other things as are reasonably required
to assure high quality production of the AHPC Formulaid Product and, if Licensee
elects to manufacture the Martek Product, to assure high quality development of
the Martek Product. In this regard, and without limiting the applicability of
the general indemnification provisions applicable to the representations,
warranties and covenants made by the parties to this Agreement as provided in
Article XI of this Agreement, Licensee hereby covenants and agrees to indemnify,
defend and hold harmless Licensor and Licensor’s directors, officers, employees
and agents from and against all claims, actions or causes of action (whether
sounding in contract, negligence or strict liability), suits and proceedings and
all loss, assessments, liability, damages, and expenses incurred in connection
therewith (including reasonable attorneys’ fees) for which Licensor or its
directors, officers, employees or agents may become liable or incur with respect
to any product liability claim asserted against Licensee, its Affiliates, Third
Parties or Licensor relating to the manufacturing, marketing, storage,
packaging, distribution, sale or use of the AHPC Formulaid Product, unless such
claim, damage or loss results from the negligent failure of Licensor to
manufacture the Martek Product in accordance with specifications provided or
approved by Licensee or results from any intentional wrongdoing of Licensor.
     Section 6.3. Licensee’s Records. Licensee covenants and agrees that, for as
long as Royalties are due under this Agreement, Licensee will keep true and
accurate records adequate to permit Royalties due to Licensor to be computed and
verified, which records shall be made available upon prior written request by
Licensor, during business hours, for inspection by an independent accountant who
is reasonably acceptable to Licensee and who shall be bound by a confidentiality
agreement with the Licensee, to the extent necessary for the determination of
the accuracy of the reports made
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-15-



--------------------------------------------------------------------------------



 



hereunder. For purposes of this Section 6.3, any of the six largest accounting
firms in the United States shall be deemed reasonably acceptable to Licensee.
Licensor shall bear the full cost of such inspection unless a discrepancy of
five percent or greater of Royalties due hereunder is discovered by the
accountant, in which case Licensee shall bear the full cost of the inspection.
     Section 6.4. Protection of Licensor’s Proprietary Interest. Licensee
acknowledges and agrees that the Licensed Patents and the Martek Product are
proprietary to Licensor, and Licensee hereby covenants and agrees that Licensee
and its Affiliates shall not use the Technology or the Martek Product for any
purpose not provided for hereunder, shall not challenge or cause any Affiliate
or Third Party to challenge Licensor’s rights to the Technology, the Licensed
Patents or the Martek Product or the rights therein of Third Parties who are
licensees of the Technology, the Licensed Patents and/or the Martek Product, and
Licensee and its Affiliates shall cooperate with Licensor in protecting
Licensor’s rights to the Technology, the Licensed Patents and the Martek
Product. The provisions of this Section 6.4 shall survive the termination or
expiration of this Agreement, whether the termination is occasioned by the
Agreement’s natural expiration pursuant to Section 3.1 of this Agreement or is
earlier terminated pursuant to the other Sections of Article III of this
Agreement.
     Section 6.5. United States Export Regulation. Licensee covenants and agrees
that it and its Affiliates shall not knowingly export or re-export, directly or
indirectly, the Technology, the Martek Product, or the AHPC Formulaid Product or
any part or direct product thereof, to any country in violation of the United
States Export Administration Regulations.
     Section 6.6. Product Development and Use. Licensee covenants and agrees
that it and its Affiliates shall, throughout the term of this Agreement, use
their diligent efforts to use and develop the Martek Product and/or the
Technology with respect to the AHPC Formulaid Product in a way which is
consistent with the parties’ objective of developing a final marketed product
which has a polyunsaturated fatty acid composition effectively equivalent to
that of human breast milk. This Section 6.6 shall not be construed to require
all AHPC Formulaid Products to incorporate the identical quantities of the
Martek Product or to incorporate the identical quantities of the Market Product
as is contained in similar products sold by Third Parties under license from
Licensor.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-16-



--------------------------------------------------------------------------------



 



ARTICLE VII
ENHANCEMENTS
     Section 7.1. Improvements to Products. During the first year of this
Agreement, Licensor covenants and agrees to use reasonable efforts to refine the
development process for the Technology and the Martek Product and timely to
notify Licensee (in accordance with its obligations to supply quarterly written
reports to Licensee under Section 13.1 of this Agreement) of any improvements or
modifications thereto and to make the relevant information and technology
available as promptly as possible for use by Licensee in accordance with this
Agreement. In the event that Licensee terminates this Agreement on or before the
first anniversary date of this Agreement due to Licensor’s failure to comply
with its obligations described in the preceding sentence, Licensee shall be
relieved of its obligation to pay to Licensor the fee described in Section 4.1
(ii) of this Agreement, and such relief from such obligation shall be Licensee’s
sole and exclusive remedy with respect to Licensor’s failure to comply with its
obligations described in the preceding sentence. Licensee shall have the right
to make improvements or modifications to the Technology or the Martek Product
during the term of this Agreement, and, in the event Licensee makes any
improvements or modifications to the Technology or the Martek Product,
(i) Licensor shall during the term of this Agreement have a royalty free right
to use such improvements or modifications, (ii) the Technology or the Martek
Product as so improved or modified shall be subject, to the terms of this
Agreement, and (iii) Licensee shall give Licensor prompt written notice of any
such improvement or modification.
ARTICLE VIII
PATENT PROSECUTION AND ENFORCEMNT
     Section 8.1. Patent Applications. Exhibit III of this Agreement sets forth
the complete texts of all United States patent applications filed by Licensor
which reasonably relate to the Licensed Patents. The responsibility for the
prosecution of, and the exclusive right to prosecute, such patent applications
and the exclusive right to apply for patent applications in any and all
jurisdictions shall be and remain with Licensor except as provided below.
Licensor shall exercise all reasonable efforts in this regard. Licensor agrees
to keep Licensee informed of the course of such patent prosecution.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-17-



--------------------------------------------------------------------------------



 



     Section 8.2. Infringement Notice. Licensee shall notify Licensor promptly
in writing of any infringement of any issued Licensed Patent or other
interference with Licensor’s proprietary interests relating to the Technology or
the Martek Product which becomes known to Licensee. If Licensor determines that
a material infringement exists, Licensor shall communicate such determination to
Licensee in writing and take prompt action to attempt to eliminate that
infringement.
     Section 8.3. Infringement Actions. If Licensor receives Licensee’s
infringement notice under Section 8.2 of this Agreement and within a reasonable
time thereafter Licensor is unsuccessful in eliminating the infringement,
Licensor shall have the first right to bring, at its own expense, an
infringement action against any Third Party within a reasonable time no longer
than three (3) months from the date of Licensee’s notice of an infringement
under Section 8.2 of this Agreement. If the infringement materially and
adversely affects Licensee’s and its Affiliates’ market share relating to the
AHPC Formulaid Product and Licensor waives its right to bring such an
infringement action in writing to Licensee or has not eliminated such
infringement or initiated an infringement suit within five (5) months from the
date of Licensee’s notice of infringement, Licensee, after notifying Licensor in
writing, shall be entitled to bring such infringement action at its own expense.
In the latter event, any sums recovered by Licensee in any such infringement
action or in its settlement shall belong to Licensee; provided, however, that,
for purposes of Section 4.1 of this Agreement, any damages attributable to loss
of sales of the AHPC Formulaid Product shall be considered an amount received by
Licensee or an Affiliate from the sale for value of the AHPC Formulaid Product
in the period(s) to which such damages relate and Royalties thereon shall be
deemed timely remitted by Licensee to Licensor hereunder if remitted to Licensor
within sixty (60) days of the date on which such damages are received by
Licensee and, in the case of settlement, Licensee shall reasonably and in good
faith determine the portion of the settlement that represents compensation for
loss of sales of the AHPC Formulaid Product and such portion shall be treated as
if such portion were damages attributable to loss of sales of the AHPC Formulaid
Product. The party conducting such action shall. have full control over its
conduct, including settlement thereof. Regardless of which party brings the
suit, Licensor and Licensee shall assist one another and cooperate in any such
litigation at the other’s request.
     Section 8.4. Defense of Infringement Actions. Licensor and Licensee hereby
acknowledge and agree that each party shall be responsible for defending, at its
own expense, any infringement action brought against such party by any Third
Party, and Licensor and Licensee agree reasonably to cooperate with the other in
any such defense and in responding to any threatened infringement action;
provided, however, that, if Licensee is obligated to pay a royalty to a Third
Party relative to use or sale of the AHPC Formulaid Product in excess of [ * ]
of the Sales Price of the AHPC Formulaid
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-18-



--------------------------------------------------------------------------------



 



Product (based upon an opinion of counsel reasonably acceptable to Licensor that
Licensee would infringe a patent or other proprietary interest of such Third
Party in the absence of such a royalty payment), then the Royalty payable to
Licensor under Section 4.1 (iii) of this Agreement shall be reduced with respect
to sales of the AHPC Formulaid Product in the Territory with respect to which
such royalties to such Third Party relate from [ * ] or, if applicable, the
Royalty payable to Licensor under Section 4.1 (iv) of this Agreement shall be
reduced with respect to sales of the AHPC Formulaid Product in the Territory
with respect to which such royalties to such Third Party relate from [ * ],
during any period such a royalty to such a Third Party is paid.
ARTICLE IX
ASSIGNMENT
     Section 9.1. Assignment. This Agreement and the rights granted hereunder
shall not be assignable, in whole or in part, by Licensee, nor shall its
obligations hereunder be delegated, without the prior written consent of
Licensor; provided, however, that this, prohibition against assignment shall not
apply to an assignment to an Affiliate of Licensee or an assignment in
connection with the transfer of a substantial portion of Licensee’s business or
its merger or consolidation with another company if Licensee promptly notifies
Licensor of any such assignment, merger or consolidation. Licensor may assign
its rights under this Agreement freely and without Licensee’s. consent. Licensor
shall be entitled to delegate its obligations hereunder only with the prior
written consent of Licensee, which consent may not unreasonably be withheld,
until the date on which the Martek Product can be produced at commercial volumes
and costs, which date will be deemed to have occurred upon the first commercial
introduction of the AHPC Formulaid Product anywhere in the world. After the
Martek Product can be produced at commercial volumes and costs, Licensor shall
be entitled to delegate any or all of its obligations, if any, hereunder without
the consent of Licensee.
ARTICLE X
PARTIES’ RELATIONSHIP
     Section 10.1. Relationship Between Parties. Neither party to this Agreement
shall have the power to bind the other by any guarantee or representation that
either party may give, or in any other respect whatsoever, or to incur any debts
or liabilities in the name of or
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-19-



--------------------------------------------------------------------------------



 



on behalf of the other party, and for purposes. of this Agreement, the parties
hereto hereby acknowledge ad agree that they shall not be deemed partners, joint
venturers, or to have created the relationship of agency or of employer and
employee between the parties.
ARTICLE XI
INDEMNITY
     Section 11.1. Indemnity. Licensee shall indemnify, defend and hold harmless
Licensor and Licensor’s directors, officers, employees and agents from and
against all claims, actions or causes of action (whether sounding in contract,
negligence or strict liability), suits and proceedings and all loss,
assessments, liability, damages, costs and expenses incurred in connection
therewith (including reasonable attorneys’ fees) for which Licensor or its
directors, officers, employees or agents may become liable or incur or be
compelled to pay and arising out of a breach of any of the Licensee’s covenants,
representations and warranties contained herein, except in the event such claim
is the result of the negligent failure of Licensor to manufacture the Martek
Product in accordance with specifications provided or approved by Licensee,
results from any intentional wrongdoing by Licensor, or results from Licensor’s
failure to fulfill its obligations under Section 5.3 of this Agreement.
     Licensor shall indemnify, defend and hold harmless Licensee, its
Affiliates, and Licensee’s and its Affiliates’ directors, officers, employees
and agents from and against all claims, actions or causes of action, suits and
proceedings and all loss, assessments, liability, damages, costs and expenses
incurred in connection therewith (including reasonable attorneys’ fees) for
which Licensee, its Affiliates or the directors, officers, employees or agents
of either of them may become liable or incur or be compelled to pay and arising
out of a breach of any of the Licensor’s covenants, representations and
warranties contained herein.
     The indemnifications provided in this Agreement, including that provided in
this Article and in Section 6.2 of this Agreement, shall survive the termination
of this Agreement, whether the termination is occasioned by the Agreement’s
expiration pursuant to Section 3.1 of this Agreement or is earlier terminated
pursuant to the other Sections of Article III of this Agreement.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-20-



--------------------------------------------------------------------------------



 



ARTICLE XII
CONFIDENTIALITY
     Section 12.1. Disclosure of Information. All the Technology and all other
information exchanged by the parties pursuant to, and in execution of their
obligations and in exercise of their rights under, this Agreement shall be
deemed confidential. Licensor and Licensee acknowledge and agree that the value
of the Technology and the Martek Product is based, to a large extent, on
maintaining the confidentiality of the Technology and the Martek Product and
preventing any unauthorized dissemination to or use by Third Parties of
information relating to the Technology or the Martek Product. Disclosure of
confidential and proprietary information hereunder, whether orally or in written
form, shall be safeguarded by the recipient and shall not be disclosed to Third
Parties and shall be made available only to the receiving party’s employees or
other agents who have a need to know such information for purposes of performing
the party’s obligations, or for purposes of exercising the party’s rights, under
this Agreement and such employees or other agents shall have a legal obligation
to the employer or principal, as applicable, not to disclose such information to
Third Parties. Each party shall treat any and all such confidential information
in the same manner and with the same protection as such party maintains its own
confidential information. These mutual obligations of confidentiality shall not
apply to any information to the extent that such information: (i) is or later
becomes generally available to the public, such as by publication or otherwise,
through no fault of the receiving party; or (ii) is obtained from a Third Party
having the legal right to make such a disclosure. Licensee or its Affiliates
shall not remove from any communications or other documents delivered by
Licensor to Licensee or its Affiliates any proprietary notices affixed thereto
by Licensor.
     Without the written approval of the other party hereto, Licensor and
Licensee shall not be permitted to disclose the fact, the nature and the terms
of this Agreement and the transactions to be performed pursuant hereto to any
Third Person; provided, however, that (i) Licensor and Licensee may disclose any
otherwise confidential or proprietary information as and to the extent required
by applicable law, including, but not limited to, any applicable disclosure
requirements under the federal securities laws or regulations thereunder which
arise by virtue of a public offering of the securities of Licensor upon prior
written notice to the other party that the information is required to be
disclosed under applicable law and following steps exercised upon the advice
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-21-



--------------------------------------------------------------------------------



 



and consent, which consent may not unreasonably be withheld, of the other party
to maintain the confidentiality of such information to the extent permissible
under applicable law; (ii) Licensor and Licensee may disclose the fact and the
terms of this Agreement to its attorneys and accountants; and (iii) Licensor may
disclose the fact of this Agreement to its shareholders and potential investors.
     Licensee covenants and agrees that it and its Affiliates shall not disclose
any information related to this Agreement, the Martek Product or the Technology
to the Other Entities and Licensee represents and warrants that, for the
purposes of this Section, the. Other Entities operate independently of Licensee
and its Affiliates. The exclusion of the Other Entities from the term
“Affiliates” under this Agreement shall terminate and the Other Entities shall
become Affiliates if and when any such Other Entity obtains information relating
to this Agreement, the Martek Product or the Technology directly or indirectly
from Licensee or its Affiliates.
     Section 12.2. Post-Termination Obligations. The mutual confidentiality
obligations of the parties under the provisions of this Article XII shall
survive the termination of this Agreement for a period of fifteen years. Unless
this Agreement expires at a time after which Licensee is entitled to a fully
paid, royalty free license to use the Technology and the Martek Product pursuant
to Section 3.1 of this Agreement, at the termination of this Agreement, Licensee
promptly shall return to Licensor all the Technology, microbial strains, Martek
Product samples, documents, records, and all other property or documentation
disclosed or delivered to Licensee or its Affiliates pursuant to this Agreement
and then in existence, including all copies thereof, and each party shall
destroy or promptly deliver to the other any documentary material in its
possession created by the other during the course of this Agreement, and
thereafter, which contains information about the other or information about
matters and things in which the other has a proprietary interest that is not in
the public domain, including notes, memoranda or correspondence, except that
each party shall be permitted to retain one copy of any such documentation
belonging to the other for archival purposes and only for archival purposes.
ARTICLE XIII
MISCELLANEOUS
     Section 13.1. Free Flow of Information. Licensor and Licensee covenant and
agree, except as prohibited by an enforceable arms’
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-22-



--------------------------------------------------------------------------------



 



length agreement with a Third Party which was not entered into for the purpose
of inhibiting the free, flow of information under this Section 13.1, promptly to
share with the other all material information obtained by the Licensor or
Licensee, or Licensee’s Affiliates concerning the progress of clinical and
pre-clinical testing of the Technology and the Martek Product and adverse
reaction data relating to the Technology and the Martek Product, and Licensor
and Licensee shall provide to each other quarterly written reports disclosing
the details of such information. Licensor and Licensee shall maintain the
confidentiality of such information as required under Section 12.1 of this
Agreement.
     Section 13.2. Dispute Resolution. Licensor and Licensee covenant and agree
to use their diligent efforts to resolve any disputes that arise between them in
the future and are related to this Agreement through negotiation and mutual
agreement.
     Section 13.3. Force Majeure. Neither party to this Agreement shall be
liable for damages due to delay or failure to perform any obligation under this
Agreement if such delay or failure results directly or indirectly from
circumstances beyond the control of such party. Such circumstances shall
include, but shall not be limited to, acts of God, acts of war, civil
commotions, riots, strikes, lockouts, acts of the government in either its
sovereign or contractual capacity, perturbation in telecommunications
transmissions, inability to obtain suitable equipment or components, accident,
fire, water damages, flood, earthquake, or other natural catastrophes.
     Section 13.4. Construction of Agreement. This Agreement shall be construed
and the respective rights of the parties shall be determined under and pursuant
to the laws of the State of Delaware, without regard to the principles of
conflict of laws thereof.
     Section 13.5. Notices. Notices required under this Agreement shall be in
writing and sent by registered mail or by facsimile transmission or hand
delivery to the respective parties at the following addresses:
     Notices to Licensor:
Martek Biosciences Corporation 6480
Dobbin Road
Columbia, Maryland 21045
Telecopy: {410) 740-2985
Attn: Henry Linsert, Jr.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-23-



--------------------------------------------------------------------------------



 



     Notices to Licensee:
Dr. David Richards,
M.D. Wyeth-Ayerst Laboratories
555 East Lancaster Avenue
St. Davids, Pennsylvania 19087 Telecopy:
     With a copy to:
Larry J. McDermott
Wyeth-Ayerst Laboratories
555 East Lancaster Avenue
St. Davids, Pennsylvania 19087 Telecopy:
or to such other address as either party may designate by a notice given in
compliance with this paragraph, and shall be deemed effective when received.
     Section 13.6. Entire Agreement. This Agreement, including the Exhibits
hereto, constitutes the entire agreement between the parties hereto and there
are no representations, warranties or covenants relative hereto, including those
set forth in the Letter of Intent, which shall survive the execution of this
Agreement unless fully set forth herein.
     Section 13.7. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No person, firm or corporation other than the parties hereto
and their successors and permitted assigns shall derive rights or benefits under
this Agreement.
     Section 13.8. Counterparts. This Agreement may be executed in counterparts.
     Section 13.9. Extra-Territorial Agreements. Licensor and Licensee hereby.
acknowledge that Licensor and Licensee or its Affiliate have entered into
agreements without the Territory relating to the subject matter of this
Agreement and Licensee hereby covenants and agrees to perform its obligations as
set forth in any and all such other agreements to the extent and as if such
other agreement(s) and this Agreement were one agreement.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-24-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed in their respective behalves as of the day and year first written
above.

                  WITNESS/ATTEST:       MARTEK BIOSCIENCES CORPORATION    
 
               
/s/ Steve Dubin
 
      By:   /s/ Henry Linsert
 
    Officer        Print Name: Henry Linsert             Print Title: Chief
Executive Officer    

                 
WITNESS/ATTEST:
                        AMERICAN HOME PRODUCTS CORPORATION    
 
               
/s/
 
               
 
               
 
      By:   /s/ Bernard Canavan     
 
         
 
            Print Name: Bernard Canavan             Print Title: President    

*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-25-



--------------------------------------------------------------------------------



 



     These mutual obligations of confidentiality shall not apply to any
information to the extent that such information: (i) is or later becomes
generally available to the public, such as by publication or otherwise, through
no fault of the receiving party; or (ii) is obtained from a Third Party having
the legal right to make such a disclosure. Licensee or its Affiliates shall not
remove from any communications or other documents delivered by Licensor to
Licensee or its Affiliates any proprietary notices affixed thereto by Licensor.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-26-



--------------------------------------------------------------------------------



 



EXECUTION COPY

         
 
  NOTICE:   CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR
 
      PORTIONS OF THIS DOCUMENT AS INDICATED HEREIN

LICENSE AGREEMENT
(International Version)
     This License Agreement (“Agreement”) is made and entered into as of the
28th day of January, 1993, by and between Martek Biosciences Corporation, a
Delaware corporation (“Licensor”), and American Home Products Corporation, a
Delaware corporation, as represented by its agent, Wyeth-Ayerst International,
Inc. (“Licensee”).
WITNESSETH:
     WHEREAS, Licensor has developed certain technology relating to the
production by microbial fermentation of Omega-3 and Omega-6 long-chain
polyunsaturated fatty acid-containing triglycerides for possible incorporation
into infant formula; and
     WHEREAS, Licensee and its affiliates are in the business of developing,
manufacturing and marketing infant nutritional products; and
     WHEREAS, Licensee desires to obtain a non-exclusive license from Licensor
for the Technology and Licensor is willing to grant such license subject to the
conditions and pursuant to the terms set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants of. the parties hereto, each party hereby agrees with the other-as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1. “Affiliate” shall mean any person, corporation, firm,
partnership or other entity which directly or indirectly owns Licensee, is owned
by Licensee or is owned by a party which owns Licensee to the extent of at least
50% of the equity having the power to vote on or direct the affairs of the
entity. Except as the term “Affiliate” is used in Sections 6.4 and 8.4 of this
Agreement, the term “Affiliate” shall exclude (i) Genetics Institute,
(ii) Sherwood Medical Company, a Division of American Home Products Corporation
and (iii) Fort Dodge Laboratories (collectively, the “Other Entities”).
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-1-



--------------------------------------------------------------------------------



 



     Section 1.2. “Infant Formula Product” shall mean a breast milk substitute
formulated industrially in accordance with applicable Codex Alimentarius and
United States Food and Drug Administration standards to satisfy the total normal
nutritional requirements of infants from birth up to between four and six months
of age and adapted to their physiological characteristics and fed in addition to
other foods to infants up to approximately one year of age.
     Section 1.3. “Licensed Patents” shall mean all patents and patent
applications throughout the world which cover the Technology, including all
patents and patent applications covering inventions, improvements or
modifications conceived or developed by Licensor during the term of this
Agreement and included in the Technology.
     Section 1.4. “Martek Product” shall mean triglycerides containing Omega-3
and/or Omega-6 long-chain polyunsaturated fatty acids produced by microbial
fermentation according to the Technology and Licensed Patents.
     Section 1.5. “AHPC Formulaid Product” shall mean a product (i) which is an
Infant Formula Product, (ii) which is in a form for utilization by consumers,
(iii) which is developed by Licensee or its Affiliates, (iv) which bears
Licensee’s label or the label of an Affiliate, and (v) into which the Martek
Product is incorporated.
     Section 1.6. “Technology” shall mean the organisms, microorganisms,
specifications, biological materials, designs, formulae, processes, standards,
data, trade secrets, knowhow and technology relating to the development and
production of the Martek Product which are proprietary to Licensor and any
modifications, improvements and enhancements to any of the foregoing made by
Licensor, which, in Licensor’s and Licensee’s mutual opinion expressed in
writing, is or are necessary in the production and development of the Martek
Product.
     Section 1.7. “Territory” shall mean [ * ]
     Section 1.8. “Third Party” shall mean any party other than Licensor,
Licensee and Affiliates.
     Section 1.9. “Trademark” shall mean the trademark “FORMULAID”, which is the
subject of U.S. Trademark Application Serial No. 74-141195, a copy of which is
attached hereto as Exhibit I.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-2-



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF LICENSE AND OTHER RIGHTS
     Section 2.1. License.
          (i) Grant of License to License. Licensor hereby grants to Licensee
for the term of this Agreement and subject to the conditions of this Agreement,
a non-exclusive, non-transferable right and license, in the Territory, directly
or through sublicense to an Affiliate, (i) to use the Technology for the
production of the AHPC Formulaid Product, (ii) to use and make the Martek
Product for purposes of producing the AHPC Formulaid Product and (iii) to use,
market and distribute by sale the AHPC Formulaid Product itself or through its
Affiliates.
          (ii) Direct License to Affiliates. Licensee may, at any time, request
from Licensor and Licensor agrees to grant directly to any Affiliate in any
country of the Territory license rights consistent with those granted to
Licensee herein. Accordingly, upon receipt of Licensee’s request, Licensor shall
enter into and sign a separate direct license agreement or agreements with the
Affiliate companies designated by Licensee in the request. All direct agreements
shall be prepared by Licensee at Licensee’s expense. In the event that the laws
and regulations of such country(ies) require modification of the royalty rate,
duration and/or terms and conditions and to the extent that compliance with such
laws and regulations are reasonably necessary to market the AHPC Formulaid
Product in such country, the direct licenses to the Affiliates(s) shall be so
modified and Licensee shall pay for all costs incurred by the Licensee in
effecting such modification. In the absence or upon the expiration of such laws
and regulations, the terms and conditions thereof shall not be less favorable to
Licensor than those contained in this Agreement. In those countries in which the
validity of such a direct license agreement requires prior governmental approval
or registration, such direct license agreement shall not be binding or have any
force or effect until the required governmental approval or registration has
been granted. Notwithstanding the preceding, Licensor shall not be required to
enter into any agreement with any Affiliate with royalty terms which are
different than those provided hereunder if Licensor would thereby be in
violation of a term of any agreement with any other licensor of the Technology
similar to the provisions of Section 2.2(i) of this Agreement.
     Section 2.2. Licenses to Third Parties.
          (i) Licenses to Third Parties Generally. Licensor shall be entitled to
grant any license to any Third Party relating to the Technology, the Martek
Product or the Licensed Patents upon any terms whatsoever; provided, however,
that Licensor shall not grant any license to any Third Party for the
incorporation of
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-3-



--------------------------------------------------------------------------------



 



the Martek Product into, or for the use of the Technology for the production of,
an Infant Formula Product with payment terms which are more favorable to such
Third Party than the payment terms provided in this Agreement with respect to
the Licensee, without the prior written consent of Licensee or unless such more
favorable payment terms prospectively are extended to Licensee.
          (ii) License to Third Party Suppliers. Licensor shall be obligated to
license the Technology, the Licensed Patents and the Martek Product to Third
Parties as follows:
               (A) Licensor shall use reasonable efforts further to license the
Technology or the Licensed Patents or otherwise to produce the Martek Product,
itself or through a Third Party whether or not pursuant to another licensing
arrangement, for the purpose of creating a sufficient supply of the Martek
Product at a commercially reasonable price to satisfy Licensee’s and its
Affiliates’ requirements with respect to their marketing and sale of the AHPC
Formulaid Product; provided, however, that such requirements and any increases
or decreases thereof shall be communicated in writing by Licensee to Licensor
not less than 12 months prior to Licensor’s obligation to satisfy such
requirements or increases or decreases thereof.
               (B) If Licensor licenses the Martek Product, the Licensed Patents
and the Technology to a Third Party for the purposes of manufacturing and
creating a supply of the Martek Product pursuant to subsection (ii)(A) of this
Section 2.2, Licensor shall permit Licensee to. negotiate the terms of the
purchase and supply arrangements between the Licensee and such Third Party
directly with such Third Party; provided, however, that such direct negotiations
or arrangements shall not affect Licensor’s rights to royalties or other fees
from Licensee or such Third Party.
               (C) If the Third Parties to whom the Martek Product and the
Technology are licensed and Martek in the aggregate are unable to satisfy
Licensee’s and its Affiliates’ requirements for the Martek Product (as
established and communicated pursuant to subsection (ii)(A) of this
Section 2.2), Licensor shall, appoint one or more additional licensed suppliers
who are reasonably acceptable to Licensee and who can satisfy the excess demands
of Licensee and its Affiliates at a commercially reasonable price.
               (D) Licensor and Licensee acknowledge and agree that, at the time
of the execution of this Agreement, the production cost of the Martek Product in
gross quantities, the fair market value thereof and the commercial volumes
thereof necessary to meet Licensee’s demands are not ascertainable, and Licensor
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-4-



--------------------------------------------------------------------------------



 



and Licensee covenant and agree that, prior to the first sale of a AHPC
Formulaid Product, Licensor and Licensee shall negotiate in good faith and
strive to agree upon reasonable terms relating to the consideration to be
payable by Licensee or its Affiliates to Licensor or Third Parties for amounts
of the Martek Product produced by or on behalf of Licensor and delivered to
Licensee or its Affiliates.
          (iii) Transfer of Martek Product. Nothing in this Section 2.2 or in
this Agreement shall be construed to permit Licensee or its Affiliates to
sub-license the Martek Product or the Technology or otherwise unilaterally to
transfer to any Third Party the Martek Product or the Technology except as the
same are incorporated into the AHPC Formulaid Product.
          (iv) Licensee’s Patents. Nothing in this Section 2.2 shall be
construed so as to permit Licensors to grant rights to any Third Party under
U.S. Patent No. 4,670,285 and Canadian Patent No. 1,244,708.
     Section 2.3. Sublicensing. The grants to Licensee under this Article II
shall not include the right to grant sublicenses, except sublicenses to
Affiliates.
     Section 2.4. Trademarks. In addition to the license granted hereunder
relating to the Martek Product and the Technology, Licensor hereby grants to
Licensee the non-exclusive, non-transferable right and license to use the
Trademark solely on, and in connection with the manufacture and sale of, the
AHPC Formulaid Product, subject to the following terms and conditions:
          (i) Licensee shall not use the Trademark as or part of its corporate
or business name or the name of any business .entity which is controlled by it,
whether an Affiliate or otherwise.
          (ii) Licensee and its Affiliates shall have no right to sublicense to
Third Parties any of the rights in the Trademark conveyed hereunder.
          (iii) Licensee and its Affiliates shall not affix or use the Trademark
on any product other than the AHPC Formulaid Product.
          (iv) Licensee recognizes and acknowledges Licensor’s ownership of the
Trademark and Licensor’s intent to protect the Trademark in such foreign
countries as Licensor, in its sole discretion, deems appropriate. Licensee
covenants and agrees that it and its Affiliates shall not challenge, or cause a
Third Party to challenge, Licensor’s right, title or interest in and to the
Trademark anywhere in the world. All use by Licensee or its Affiliates of the
Trademark anywhere in the world shall inure to the benefit of Licensor, and
Licensee and its Affiliates shall make no use or apply for any registration
thereof except as permitted by this
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-5-



--------------------------------------------------------------------------------



 



Agreement. Nothing in this Agreement shall be construed so as to require
Licensor to take any actions or measures to protect or secure any rights in or
obtain or apply for registration of-the Trademark.
          (v) Licensee agrees that it will comply with the marking and
registered user requirements of all foreign countries in which the Trademark is
used, including, but not limited to, requirements relating to the execution of
any documentation needed in order to effectuate the purpose of this provision.
          (vi) Licensee covenants that AHPC Formulaid Products manufactured for
and by it and sold by it shall be of a high standard and quality so as to
reflect favorably upon the business of both Licensor and Licensee and the
goodwill associated therewith. To effectuate the foregoing:
               (A) Prior to the time that Licensee or its Affiliates shall sell
or offer for sale, in the regular course of business, any AHPC Formulaid Product
bearing the Trademark, Licensee shall submit to Licensor, for its approval,
samples of the AHPC Formulaid Product as well as samples of all materials used
to sell or to promote the sale of AHPC Formulaid Products, including, but not
limited to, labels, labeling, packaging materials, advertising and other
promotional materials. Thereafter, Licensee and its Affiliates shall not make
any material change to the way in which the Trademark is used or depicted in
connection with the AHPC Formulaid Product without first submitting such
proposed change to Licensor and obtaining its approval.
               (B) Licensor and Licensee hereby acknowledge that Licensee has
given Licensor the opportunity to inspect the manufacturing operations of
Licensee and its Affiliates where AHPC Formulaid Products depicting the
Trademark, if any, will be made and to evaluate the quality control standards
and practices of Licensee and its Affiliates relating to such operations.
Licensor hereby acknowledges that Licensee’s and its Affiliates’ quality control
standards and practices are acceptable and sufficiently protective of Licensor’s
interests in the Trademark. Licensee hereby covenants and agrees to notify
Licensor prior to any material changes in Licensee’s or its Affiliates’ quality
control standards or practices as such standards and practices relate to the
manufacturing operations of AHPC Formulaid Products depicting the Trademark.
Licensee shall submit to Licensor, without charge, at Licensor’s request at
reasonable intervals throughout the term of this Agreement, a reasonable number
of samples of AHPC Formulaid Products and other materials that depict the
Trademark.
               (C) No approval required of Licensor under this subsection
(vi) shall be unreasonably withheld or delayed.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-6-



--------------------------------------------------------------------------------



 



               (D) Licensee shall advise Licensor of any infringement of the
Trademark of which it or its Affiliates becomes aware, but Licensee and its
Affiliates shall not bring any action with respect to any such infringement
without Licensor’s prior written consent. Licensee and its Affiliates shall
cooperate with Licensor, at Licensor’s request, with respect to any of
Licensor’s efforts to protect its interests in the Trademark. Nothing in this
Agreement shall be construed so as to require Licensor to take any actions or
measures with respect to any alleged, suspected or known infringement of the
Trademark.
               (E) Licensee shall notify Licensor in writing prior to any
material alterations to the formula of the AHPC Formulaid Product.
          (vii) Nothing in this Section 2.4 or in this Agreement shall be
construed to require Licensee or its Affiliates to use the Trademark on the AHPC
Formulaid Product or on the labels, labeling or packaging thereof or on
materials used to promote the sale of the AHPC Formulaid Product.
          (viii) The term of the Trademark license of this Section 2.4 shall be
coterminous with that of the license granted in Section 2.1, which term is
defined in Article III of this Agreement. Notwithstanding the preceding, upon
the expiration of the twenty-five (25) year period described in Section 3.1 of
this Agreement, this Agreement shall continue as to Licensee’s and its
Affiliates’ rights and obligations relating to the Trademark; provided, however,
that the Royalty due hereunder after the expiration of the period described in
paragraph (iii)(B) of Section 4.1 of this Agreement relating to sales of AHPC
Formulaid Products depicting the Trademark or sales of AHPC Formulaid Products
to which advertising or other promotional materials depicting the Trademark
relate shall be in an amount equal to [ * ] of the greater of (A) the Cost of
Goods Sold applicable to each such AHPC Formulaid Product or (B) the Sales Price
of each such AHPC Formulaid Product sold to Third Parties.
     Section 2.5. Services. Licensor shall make its officers and other employees
available at reasonable times to provide technical and other consultation
services relating to the use of the Technology, the production of the Martek
Product and/or the incorporation of the Martek Product into the AHPC Formulaid
Product to the extent of [ * ] hours in the aggregate by all such officers and
employees over the term of this Agreement; provided, however, that any services
which are mutually agreed in advance of the performance thereof to be mutually
beneficial to the businesses of Licensor and Licensee shall not be considered in
determining the number of hours of technical or other consultation services
performed by Licensor’s officers and other employees under this Section 2.5. If
greater than [ * ] hours of such technical or other consultation services in the
aggregate are required and requested by Licensee or its Affiliates, Licensor and
Licensee hereby agree that,
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-7-



--------------------------------------------------------------------------------



 



prior to the provision of additional technical or other consultation services,
they shall enter into good faith negotiations relating to compensation and other
terms for such additional technical or other consultation services, which
compensation and other terms shall be commensurate with industry standards.
ARTICLE III
TERM AND CANCELLATION
     Section 3.1. Term. This Agreement shall commence on the date of this
Agreement and, unless earlier terminated pursuant to another Section of this
Article III, shall terminate, as to each country in which the AHPC Formulaid
Product is sold for consumer use, on the date which is twenty five (25) years
after the first commercial introduction of the AHPC Formulaid Product in such
country. Upon expiration under this Section, Licensee shall have a fully paid,
royalty free license to continue in perpetuity to utilize the Martek Product and
the Technology as provided for in Section 2.1.
     Section 3.2. Material Breach; Opportunity to Cure. Either party to this
Agreement may immediately terminate this Agreement by written notice and without
judicial intervention if the other party shall materially fail to comply with or
shall materially breach any of its obligations and covenants hereunder and shall
not remedy and make good such breach or failure, or have undertaken to cure the
same, within sixty (60) days from the receipt of a written notice of failure of
compliance or breach.
     Section 3.3. Termination in case of Infringement. Licensee shall have the
right to terminate this Agreement with respect to the manufacture, use or sale
of the Technology or the Martek Product in a particular jurisdiction if a court
of competent jurisdiction therein determines by final order that the Technology
or the Martek Product infringes upon the patent of any. Third Party; provided,
however, that Licensor and Licensee hereby covenant and agree that, prior to any
such termination, Licensor and Licensee shall engage in reasonable, good faith
efforts to develop, and shall cooperate with the other in developing, a lawful
method of using, selling or manufacturing, as applicable, the AHPC Formulaid
Product in the applicable jurisdiction., including, but not limited to, efforts
to procure a license from such Third Party or efforts to alter the design or
offending composition of the Martek Product, the Technology or the AHPC
Formulaid Product, as applicable, so as to eliminate the infringement.
     Section 3.4. Termination by Licensee. At any time after the first
anniversary date of this Agreement, Licensee shall have the right to terminate
this Agreement
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-8-



--------------------------------------------------------------------------------



 



of its own volition upon ninety (90) days prior written notice to Licensor.
     Section.3.5. Payments Due Upon Termination or Cancellation. Upon expiration
or termination of this Agreement, pursuant to any of the foregoing Sections, all
amounts due-pursuant to Article IV shall be immediately payable as of the date
of termination or cancellation.
     Section 3.6. Sale of Inventory Upon Termination. Effective upon the date of
termination of this Agreement, Licensee and its Affiliates shall cease
manufacturing the Martek Product and the AHPC Formulaid Product; provided,
however, that, Licensee and its Affiliates may continue to distribute the Martek
Product or the AHPC Formulaid Products manufactured prior to such date if, to
the extent lawful, Licensee continues to make payments under Section 4.1 with
respect to such AHPC Formulaid Products and otherwise continues to comply with
the terms and conditions of this Agreement. Notwithstanding the preceding, upon
the earlier to occur of (i) the sale by Licensee and its Affiliates of all of
their inventory of AHPC Formulaid Products manufactured prior to the date of the
termination of this Agreement or (ii) the date which is six months after the
date of the termination of this Agreement, Licensee and its Affiliates shall
cease all use of the Technology, sale of the Martek Product or AHPC Formulaid
Product and use of the Trademark and Licensee and its Affiliates shall have no
further rights under this Agreement. This Section 3.6 shall, not apply in the
event this Agreement expires pursuant to Section 3.1 of this Agreement.
     Section 3.7. Other Rights and Remedies. Unless another provision of this
Agreement specifically provides to the contrary, the rights of termination as
herein provided shall be in addition to all other rights and remedies which
either party may have to enforce this Agreement or to secure damages for the
breach hereof, and the exercise of any right of termination as herein provided
by either party shall not relieve the other of any of its obligations under this
Agreement accruing prior to the effective date of termination, including, but
not limited to, the obligation to pay fees and Royalties pursuant to Section 4.1
or to render reports with respect thereto.
ARTICLE IV.
PAYMENTS BY LICENSEE
     Section 4.1. Fees and Royalties. Licensee shall pay Licensor as
compensation for the license and other rights granted hereby:
     (i) During the term described in Section 4.1(iii)(A) below, a royalty
payment (the “Royalty”) in an amount equal to [ * ] of the greater of (A) the
cost of goods sold applicable to the AHPC Formulaid Product, as
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-9-



--------------------------------------------------------------------------------



 



determined using generally acceptable accounting principals and methodologies
reflected on Licensee’s audited annual financial statements and as mutually
agreed to by Licensor and Licensee (the “Cost of Goods Sold”), or (B) the amount
received by Licensee or its Affiliates from the sale for value of each AHPC
Formulaid Product to Third Parties, which amount received by Licensee or its
Affiliates shall not be reduced by taxes assessed on income from such sales but
shall not include: normal returns and allowances actually paid or allowed by
Licensee or its Affiliates; customary discounts, whether cash or trade; rebates;
and sales and other taxes based on the sales prices of the AHPC Formulaid
Product whether or not absorbed by Licensee or its Affiliates (the “Sales
Price”).
     (ii) During the term described in Section 4.1(iii)(B) below, a Royalty in
an amount equal to [ * ] of the greater of (A) the Cost of Goods Sold applicable
to the AHPC Formulaid Product, or (B) the Sales Price of each AHPC Formulaid
Product to Third Parties.
     (iii)(A) As to each country in which the AHPC Formulaid Product is sold or
otherwise distributed for consumer use, for a term of ten (10) years after the
first commercial introduction of the AHPC Formulaid Product in such country;
provided, however, that if a patent is obtained with respect to the Technology
or the Martek Product in such country prior to the twenty-fifth (25th)
anniversary of the date of first commercial introduction of the AHPC Formulaid
Product in. such country, for an additional term beginning on the date of the
issuance of such patent and ending on the earlier of (A) the date of the
expiration, lapse or invalidation of such patent and (B) the twenty-fifth (25th)
anniversary of the date of the first commercial introduction of the AHPC
Formulaid Product in such country.
     (iii)(B) As to each country in which the AHPC Formulaid Product is sold or
otherwise distributed for consumer use, for such additional period of time
following the period described in Section 4.1(iii)(A) above, if any, and ending
on the twenty-fifth (25th) anniversary after the’ first commercial introduction
of the AHPC Formulaid Product in such country.
     Licensor shall be responsible for all taxes levied on account of any
payment accruing under this Agreement that constitutes income taxable to
Licensor. If provision is made in law or regulation for withholding, such tax
shall be deducted from any royalty payment then due, paid to the proper taxing
authority and receipt for payment of the tax secured and promptly sent to
Licensor.
     Section 4.2. Manner of Royalty Payment. The Royalties provided for herein
shall accrue and be payable in the national currency of the country where the
sale
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-10-



--------------------------------------------------------------------------------



 



on which payment is based was made and shall be paid to Licensor within sixty
(60) days following the end of each calendar quarter in which the Royalty is
earned, provided that:
     (i) if law or regulation permits the conversion of such currency into U.S.
currency, the same shall be converted into the equivalent value in U.S. currency
at a rate of exchange equal to the average applicable rate of exchange over the
first thirty (30) days following the end of the applicable calendar quarter and
paid in U.S. currency to Licensor at the place of payment;
     (ii) if the conversion into and/or remittance of U.S. currency is subject
to administrative authorization, Licensee shall take appropriate action with the
competent authorities and diligent efforts applied to obtain such authorization
so as to pay the Royalty in U.S. currency within the time stipulated for payment
of the Royalty;
     (iii) if by enforceable law, regulations or fiscal policy of a country,
conversion into or transfer of U.S. currency is restricted or forbidden, notice
thereof in writing will be given to Licensor and payment of the Royalty shall be
made through such lawful means or method as Licensor may designate at Licensee’s
expense. Failing the designation by Licensor of such lawful means or method as
aforesaid within a period of sixty (60) days after the aforementioned notice is
given to Licensor, the payment of such Royalty by Licensee shall be made by the
deposit thereof in local currency to the credit of Licensor in a recognized
banking institution designated by Licensor or if none be designated by it within
the period of. sixty (60) days as aforesaid then in a recognized banking
institution notified to Licensor.
     Section 4.3. Reimbursement of Expenses. Licensee agrees to pay to Licensor,
in addition to the amounts specified in Section 4.1 above, all reasonable
traveling, living and out-of-pocket expenses for services rendered by Licensor
pursuant to Section 2.5 of this Agreement which are considered in determining
whether Licensor’s officers and other employees have performed [ * ] hours of
service under such Section.
     Section.4.4. Commercialization and Other Expenses. Licensee and its
Affiliates shall pay all expenses for the commercialization of the AHPC
Formulaid Product. Licensee shall compensate Licensor for any samples of the
Martek Product reasonably requested by Licensee at a reasonable price to be
agreed upon by Licensor and Licensee pursuant to good faith negotiation. For
purposes of the preceding sentence, “samples” shall mean quantities which are
requested by Licensee or its Affiliates for research, development or testing
purposes and not requested for the purpose of incorporation thereof into a AHPC
Formulaid Product which is to be distributed to Third Parties.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-11-



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Section 5.1. Licensor’s Representations and Warranties. Licensor represents
and warrants to the Licensee as follows:
          (i) Exhibit II sets forth a complete and accurate list of the Licensed
Patents as of the date of this Agreement.
          (ii) Licensor has all necessary corporate power and authority to enter
into this Agreement, perform its obligations hereunder and license the
Technology and the Martek Product pursuant to the terms of this Agreement.
Licensor’s performance under this Agreement does not conflict with any other
contract to which Licensor is bound.
          (iii) Licensor has, prior to the date of this Agreement, informed
Licensee of all Third Party patents relevant to the Technology or the Licensed
Patents and known to Licensor.
          (iv) Licensor has recently become aware of European Patent EP—B-231904
of Milupa (the “Milupa Patent”) and European Patent EP-B-2223960 of Lion
Corporation (the “Lion Patent”), which currently are under study. With the
exception of the Milupa Patent and the Lion Patent, at the time of this
Agreement, Licensor has no actual knowledge of the existence of other patents
which would be infringed by the commercial exploitation, by Licensee or its
Affiliates, of the Technology, the Martek Product or the Licensed Patents.
     SECTION 5.2. DISCLAIMERS. (I) LICENSOR HEREBY DISCLAIMS ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE RELATING TO THE MARTEK
PRODUCT OR THE TECHNOLOGY AND ANY OTHER WARRANTY OR WARRANTIES RELATING THERETO
AND NOT EXPRESSLY SET FORTH IN THIS AGREEMENT, AND LICENSOR DISCLAIMS ANY
LIABILITY FOR CONSEQUENTIAL DAMAGES RELATING TO THE USE, MANUFACTURE,
DISTRIBUTION, MARKETING, OR SALE OF THE TECHNOLOGY, THE MARTEK PRODUCT OR THE
AHPC FORMULAID PRODUCT. LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES THAT THE
TECHNOLOGY OR THE MARTEK PRODUCT IS USABLE WITH THE AHPC FORMULAID PRODUCT OR
THAT THE TECHNOLOGY OR THE MARTEK PRODUCT CAN BE INCORPORATED SAFELY INTO THE
AHPC FORMULAID PRODUCT. LICENSOR SHALL NOT BE LIABLE FOR DAMAGES RESULTING FROM
ANY IMPROVEMENTS OR
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-12-



--------------------------------------------------------------------------------



 



MODIFICATIONS TO THE TECHNOLOGY OR THE MARTEK PRODUCT WHICH ARE NOT APPROVED AND
ACKNOWLEDGED SPECIFICALLY BY LICENSOR AS BEING PROPRIETARY TO LICENSOR OR
RESULTING FROM ANY SALE, MANUFACTURE OR USE OF THE AHPC FORMULAID PRODUCT.
     (II) LICENSOR HEREBY DISCLAIMS ANY WARRANTY THAT THE TECHNOLOGY, THE MARTEK
PRODUCT OR THE LICENSED PATENTS ARE FREE FROM INFRINGEMENT BY THIRD PARTIES,
EXCEPT AS SET FORTH IN SUBSECTION 5.1(IV). LICENSOR FURTHER DISCLAIMS ANY
WARRANTY RELATING TO THE PATENTABILITY OF, OR THE VALIDITY OF ANY PATENTS
RELATING TO, THE TECHNOLOGY OR THE MARTEK PRODUCT AND MAKES NO REPRESENTATIONS
WHATSOEVER WITH REGARD TO THE SCOPE OF ANY SUCH PATENTS OR EXCEPT AS SET FORTH
IN SUBSECTION 5.1(IV), THAT SUCH PATENTS MAY BE COMMERCIALLY EXPLOITED WITHOUT
INFRINGING OTHER PATENTS.
     IT IS HEREBY ACKNOWLEDGED AND AGREED THAT IT SHALL BE LICENSEE’S, AND NOT
LICENSOR’S, OBLIGATION TO DETERMINE THE SAFETY AND UTILITY OF THE MARTEK PRODUCT
AS IT RELATES TO INFANT FORMULA PRODUCTS.
     Section 5.3. Manufacturing Standards. During the course of this Agreement,
in the event Licensor elects to manufacture the Martek Product hereunder,
Licensor shall advise Licensee of any proposed change contemplated by Licensor
associated with the manufacturing processes, including the source of supply of
all materials utilized by Licensor in the manufacture of the Martek Product and
the specifications and controls utilized in the manufacturing process therefor.
In the event Licensor elects to manufacture the Martek Product hereunder,
Licensor shall manufacture the Martek Product in accordance with applicable
Technology meeting all agreed upon specifications in accordance with good
manufacturing practices and such manufacturing, quality control, safety and
handling procedures and standards as may be mutually agreed upon in writing by
the parties or required by applicable governmental regulation. In order to
ascertain compliance with the provisions of this Section 5.3, Licensee may
inspect and/or audit the facilities, processes records and other facets employed
by Licensor in the manufacturing, processing, testing and storage of the Martek
Product. Such inspection/audit will be conducted to ensure compliance with all
pertinent acts, regulations, and guidelines promulgated by the federal Food and
Drug Administration and other relevant regulatory bodies. Any such inspection by
Licensee shall not relieve Licensor of its obligations to manufacture according
to the agreed upon requirements and specifications.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-13-



--------------------------------------------------------------------------------



 



Licensor hereby undertakes to use reasonable efforts to have a provision
containing covenants similar to those made by Licensor in this Section 5.3
included in any agreement between Licensor and a Third Party relative to the
manufacture of the Martek Product by such Third Party for Licensee and Licensee
shall be a third party beneficiary of any such promise by any such Third Party;
provided, however, that a failure by such Third Party to discharge its
obligations under such an agreement shall not constitute a breach by Licensor of
this Agreement and shall not otherwise, in and of itself, give Licensee a right
to receive damages from Licensor. Nothing in this Section 5.3 shall be construed
as a warranty concerning the merchantability, fitness for a particular purpose
or safety of the Technology, the Martek Product or the AHPC Formulaid Product.
     Section 5.4. License’s Representations and Warranties. Licensee represents
and warrants to the Licensor as follows:
          (i) The execution and delivery of this Agreement and the performance
by Licensee of the transactions contemplated hereby have been duly authorized by
all necessary corporate actions.
          (ii) The performance by Licensee of any of the terms and conditions of
this Agreement will not constitute a breach or violation of any other agreement
or understanding, written or oral, to which it or its Affiliates is a party.
ARTICLE VI
LICENSEE’S COVENANTS
     Section 6.1. Compliance with Law, Regulatory Approval and Commercial
Introduction. Licensee covenants and agrees that it and its Affiliates shall
conduct all of their operations dealing with the Technology, the Martek Product
and the AHPC Formulaid Product in material compliance with all applicable laws,
regulations and other requirements which may be in effect from time to time, of
all governmental authorities, in any jurisdiction in which, the AHPC Formulaid
Product is sold. Licensee further covenants and agrees that it shall use its
diligent efforts to obtain, at its expense and as soon as practicable, all
necessary regulatory approvals with respect to the use, manufacture and sale of
the AHPC Formulaid Product in the Territory and Licensee shall be responsible
for performing all acts reasonably required for obtaining such approvals,
including, but not limited to, the preparation of all necessary petitions or
pre-market approval applications with regulatory agencies and the performance of
all reasonably required tests and data preparation. Licensee promptly shall
communicate to Licensor the details of all regulatory approvals and efforts to
obtain such approvals in any jurisdiction in
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-14-



--------------------------------------------------------------------------------



 



which approval for the AHPC Formulaid Product is sought by Licensee or its
Affiliates.
     Section 6.2. Performance and Product Quality. Licensee covenants and agrees
that it and its Affiliates shall exercise a reasonable standard of care in the
testing, manufacturing, marketing, packaging, distribution and sale of the AHPC
Formulaid Product. Licensee further covenants and agrees that it and its
Affiliates shall maintain quality control, provide adequate tests of materials,
provide quality workmanship, and do such other things as are reasonably required
to assure high quality production of the AHPC Formulaid Product and, if Licensee
elects to manufacture the Martek Product, to assure high quality development of
the Martek Product. In this regard, and without limiting the applicability of
the general indemnification provisions applicable to the representations,
warranties and covenants made by the parties to this Agreement as provided in
Article XI of this Agreement, Licensee hereby covenants and agrees to indemnify,
defend and hold harmless Licensor and Licensor’s directors, officers, employees
and agents from and against all claims, actions or causes of action (whether
sounding in contract, negligence or strict liability), suits and proceedings and
all loss, assessments, liability, damages, and expenses incurred in connection
therewith (including reasonable attorneys’ fees) for which Licensor or its
directors, officers, employees or agents may become liable or incur with respect
to any product liability claim asserted against Licensee, its Affiliates, Third
Parties or Licensor relating to the manufacturing, marketing, storage,
packaging, distribution, sale or use of the AHPC Formulaid Product, unless such
claim, damage or loss results from the negligent failure of Licensor to
manufacture the Martek Product in accordance with specifications provided or
approved by Licensee or results from any intentional wrongdoing of Licensor.
     Section 6.3. Licensee’s Record. Licensee covenants and agrees that, for as
long as Royalties are due under this Agreement, Licensee will keep true and
accurate records adequate to permit Royalties due to Licensor to be computed and
verified, which records shall be made available upon prior written request by
Licensor, during business hours, for inspection by an independent accountant who
is reasonably acceptable to Licensee and who shall be bound by a confidentiality
agreement with the Licensee, to the extent necessary for the determination of
the accuracy of the reports made hereunder. For purposes of this Section 6.3,
any of the six largest accounting firms in the United States shall be deemed
reasonably acceptable to Licensee. Licensor shall bear the full cost of such
inspection unless a discrepancy of five percent or greater of Royalties due
hereunder is discovered by the accountant, in which case Licensee shall bear the
full cost of the inspection.
     Section 6.4. Protection of Licensor’s Proprietary Interest. Licensee
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-15-



--------------------------------------------------------------------------------



 



acknowledges and agrees that the Licensed Patents and the Martek Product are
proprietary to Licensor, and Licensee hereby covenants and agrees that Licensee
and its Affiliates shall not use the Technology or the Martek Product for any
purpose not provided for hereunder, shall not challenge or cause any Affiliate
or Third Party to challenge Licensor’s rights to the Technology, the Licensed
Patents or the Martek Product or the rights therein of Third Parties who are
licensees of the Technology, the Licensed Patents and/or the Martek Product, and
Licensee and its Affiliates shall cooperate with Licensor in protecting
Licensor’s rights to the Technology, the Licensed Patents and the Martek
Product. The provisions of this Section 6.4 shall survive the termination or
expiration of this Agreement, whether the termination is occasioned by the
Agreement’s natural expiration pursuant to Section 3.1 of this Agreement or is
earlier terminated pursuant to the other Sections of Article III of this
Agreement.
     Section 6.5. United States Export Regulation. Licensee covenants and agrees
that it and its Affiliates shall not knowingly export or re-export, directly or
indirectly, the Technology, the Martek Product, or the AHPC Formulaid Product or
any part or direct product thereof, to any country in violation of the United
States Export Administration Regulations.
     Section 6.6. Product Development and Use. Licensee covenants and agrees
that it and its Affiliates shall, throughout the term of this Agreement, use
their diligent efforts to use and develop the Martek Product and/or the
Technology with respect to the AHPC Formulaid Product in a way which is
consistent with the parties’ objective of developing a final marketed product
which has a polyunsaturated fatty acid composition effectively equivalent to
that of human breast milk. This Section 6.6 shall not be construed to require
all AHPC Formulaid Products to incorporate the identical quantities of the
Martek Product or to incorporate the identical quantities of the Market Product
as is contained in similar products sold by Third Parties under license from
Licensor.
ARTICLE VII
ENHANCEMENTS
     Section 7.1. Improvements to Products. During the first year of this
Agreement, Licensor covenants and agrees timely to notify Licensee (in
accordance with its obligations to supply quarterly written reports to Licensee
under Section 13.1 of this Agreement) of any improvements or modifications
thereto and to make the relevant information and technology available as
promptly as possible for use by Licensee in accordance with this Agreement.
Licensee shall have the right to make improvements or modifications to the
Technology or the Martek Product during the term of this Agreement, and, in the
event Licensee makes any improvements or
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-16-



--------------------------------------------------------------------------------



 



modifications to the Technology or the Martek Product, (i) Licensor shall during
the term of this Agreement have a royalty free right to use such improvements or
modifications, (ii) the Technology or the Martek Product as so improved or
modified shall be subject to the terms of this Agreement, and (iii) Licensee
shall give Licensor prompt written notice of any such improvement or
modification.
ARTICLE VIII
PATENT PROSECUTION AND ENFORCEMENT
     Section 8.1. Patent Applications. Licensor has delivered to Licensee prior
to the date of this Agreement all foreign patent applications reasonably
relating to the Licensed Patents. The responsibility for the prosecution of, and
the exclusive right to prosecute, such patent applications and the exclusive
right to apply for patent applications in any and all jurisdictions shall be and
remain with Licensor except as provided below. Licensor shall exercise all
reasonable efforts in this regard. Licensor agrees to keep Licensee informed of
the course of such patent prosecution.
     Section 8.2. Infringement Notice. Licensee shall notify Licensor promptly
in writing of any infringement of any issued Licensed Patent or other
interference with Licensor’s proprietary interests relating to the Technology or
the Martek Product which becomes known to Licensee. If Licensor determines that
a material infringement exists, Licensor shall communicate such determination to
Licensee in writing and take prompt action to attempt to eliminate that
infringement.
     Section 8.3. Infringement Action. If Licensor receives Licensee’s
infringement notice under Section 8.2 of this Agreement and within a reasonable
time thereafter Licensor is unsuccessful in eliminating the infringement,
Licensor shall have the first right to bring, at its own expense, an
infringement action against any Third Party within a reasonable time no longer
than three (3) months from the date of Licensee’s notice of an infringement
under Section 8.2 of this Agreement, and to use Licensee’s name in connection
therewith. If the infringement materially and adversely affects Licensee’s and
its Affiliates’ market share relating to the AHPC Formulaid Product and Licensor
waives its right to bring such an infringement action in writing to Licensee or
has not eliminated such infringement or initiated an infringement suit within
five (5) months from the date of Licensee’s notice of infringement, Licensee,
after notifying Licensor in writing, shall be entitled to bring such
infringement action at its own expense. In the latter event, any sums recovered
by Licensee in any such infringement action or in its settlement shall belong to
Licensee; provided, however, that, for purposes of Section 4.1 of this
Agreement, any damages attributable to loss of sales of the AHPC Formulaid
Product shall be considered an amount received by Licensee or an Affiliate from
the sale for value of
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-17-



--------------------------------------------------------------------------------



 



the AHPC Formulaid Product in the period(s) to which such damages relate and
Royalties thereon shall be deemed timely remitted by Licensee to Licensor
hereunder if remitted to Licensor within sixty (60) days of the date on which
such damages are received by Licensee and, in the case of settlement, Licensee
shall reasonably and in good faith determine the portion of the settlement that
represents compensation for loss of sales of the AHPC Formulaid Product and such
portion shall be treated as if such portion were damages attributable to loss of
sales of the AHPC Formulaid Product. The party conducting such action shall have
full control over its conduct, including settlement thereof. Regardless of which
party brings the suit, Licensor and Licensee shall assist one another and
cooperate in any such litigation at the other’s request.
     Section 8.4. Defense of Infringement Actions. Licensor and Licensee hereby
acknowledge and agree that each party shall be responsible for defending, at its
own expense, any infringement action brought against such party by any Third
Party, and Licensor and Licensee agree reasonably to cooperate with the other in
any such defense and in responding’ to any threatened infringement action;
provided, however, that, if Licensee is obligated to pay a royalty to a Third
Party relative to use or sale of the AHPC Formulaid Product in excess of [ * ]
of the Sales Price of the AHPC Formulaid Product {based upon an opinion of
counsel reasonably acceptable to Licensor that Licensee would infringe a patent
or other proprietary interest of such Third Party in the absence of such a
royalty payment), then the Royalty payable to Licensor under Section 4.1
(iii) of this Agreement shall be reduced with respect to sales of the AHPC
Formulaid Product in the jurisdiction(s) with respect to which such royalties to
such Third Party relate from [ * ] or, if applicable, the Royalty payable to
Licensor under Section 4.1 (iv) of this Agreement shall be reduced with respect
to sales of the AHPC Formulaid Product in the jurisdiction(s) with respect to
which such royalties to such Third Party relate from [ * ], during any period
such a royalty to such a Third Party is paid.
ARTICLE IX
ASSIGNMENT
     Section 9.1. Assignment. This Agreement and the rights granted hereunder
shall not be assignable, in whole or in part, by Licensee, nor shall its
obligations hereunder be delegated, without the prior written consent of
Licensor; provided, however, that this prohibition against assignment shall not
apply to an assignment to an Affiliate or an assignment in connection with the
transfer of a substantial portion of Licensee’s business or its merger or
consolidation with another company if Licensee promptly notifies Licensor of any
such assignment,. merger or consolidation. Licensor may assign its rights under
this Agreement freely and
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-18-



--------------------------------------------------------------------------------



 



without Licensee’s consent. Licensor shall be entitled to delegate its
obligations hereunder only with the prior written consent of Licensee, which
consent may not unreasonably be withheld, until the date on which the Martek
Product can be produced at commercial volumes and costs, which date will be
deemed to have occurred upon the first commercial introduction of the AHPC
Formulaid Product anywhere in the world. After the Martek Product can be
produced at commercial volumes and costs, Licensor shall be entitled to delegate
any or all of its obligations, if any, hereunder without the consent of
Licensee.
ARTICLE X
PARTIES’ RELATIONSHIP
     Section 10.1. Relationship Between Parties. Neither party to this Agreement
shall have the power to bind the other by any guarantee or representation that
either party may give, or in any other respect whatsoever, or to incur any debts
or liabilities in the name of or on behalf of the other party, and for purposes
of this Agreement, the parties hereto hereby acknowledge and agree that they
shall not be deemed partners, joint venturers, or to have created the
relationship of agency or of employer and employee between the parties.
ARTICLE XI
INDEMNITY
     Section 11.1. Indemnity. Licensee shall indemnify, defend and hold harmless
Licensor and Licensor’s directors, officers, employees and agents from and
against all claims, actions or causes of action (whether sounding in contract,
negligence or strict liability), suits and proceedings and all loss,
assessments, liability, damages, costs and expenses incurred in connection
therewith (including reasonable attorneys’ fees) for which Licensor or its
directors, officers, employees or agents may become liable or incur or be
compelled to pay and arising out of a breach of any of the Licensee’s covenants,
representations and warranties contained herein, except in the event such claim
is the result of the negligent failure of Licensor to manufacture the Martek
Product in accordance with specifications provided or approved by Licensee,
results from any intentional wrongdoing by Licensor, or results from Licensor’s
failure to fulfill its obligations under Section 5.3 of this Agreement.
     Licensor shall indemnify, defend and hold harmless Licensee, its
Affiliates, and Licensee’s and its Affiliates’ directors, officers, employees
and agents from and against all claims, actions or causes of action, suits and
proceedings and all loss, assessments, liability, damages, costs and expenses
incurred in connection therewith
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-19-



--------------------------------------------------------------------------------



 



(including reasonable attorneys’ fees) for which Licensee, its Affiliates or the
directors, officers, employees or agents of either of them may become liable or
incur or be compelled to pay and arising out of a breach of any of the
Licensor’s covenants, representations and warranties contained herein.
     The indemnifications provided in this Agreement, including that provided in
this Article and in Section 6.2 of this Agreement, shall survive the termination
of this Agreement, whether the termination is occasioned by the Agreement’s
expiration pursuant to Section 3.1 of this Agreement or is earlier terminated
pursuant to the other Sections of Article III of this Agreement.
ARTICLE XII
CONFIDENTIALITY
     Section 12.1. Disclosure of Information. All the Technology and all other
information exchanged by the parties pursuant to, and in execution of their
obligations and in exercise of their rights under, this Agreement shall be
deemed confidential. Licensor and Licensee acknowledge and agree that the value
of the Technology and the Martek Product is based, to a large extent, on
maintaining the confidentiality of the Technology and the Martek Product and
preventing any unauthorized dissemination to or use by Third Parties of
information relating to the Technology or the Martek Product. Disclosure of
confidential and proprietary information hereunder, whether orally or in written
form, shall be safeguarded by the recipient and shall not be disclosed to Third
Parties and shall be made available only to the receiving party’s employees or
other agents who have a need to know such information for purposes of performing
the party’s obligations, or for purposes of exercising the party’s rights, under
this Agreement, and such employees or other agents shall have a legal obligation
to the employer or principal, as applicable, not to disclose such information to
Third Parties. Each party shall treat any and all such confidential information
in the same manner and with the same protection as such party maintains its own
confidential information. These mutual obligations of confidentiality shall not
apply to any information to the extent that such information: (i) is or later
becomes generally available to the public, such as by publication or otherwise,
through no fault of the receiving party; or (ii) is obtained from a Third Party
having the legal right to make such a disclosure. Licensee or its Affiliates
shall not remove from any communications or other documents delivered by
Licensor to Licensee or its Affiliates any proprietary notices affixed thereto
by Licensor.
     Without the written approval of the other party hereto, Licensor and
Licensee shall not be permitted to disclose the fact, the nature and the terms
of this Agreement and the transactions to be performed pursuant hereto to any
Third
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-20-



--------------------------------------------------------------------------------



 



Person; provided, however, that (i) Licensor and Licensee may disclose any
otherwise confidential or proprietary information as and to the extent required
by applicable law, including, but not limited to, any applicable disclosure
requirements under the federal securities laws or regulations thereunder which
arise by virtue of a public offering of the securities of Licensor upon prior
written notice to the other party that the information is required to be
disclosed under applicable law and following steps exercised upon the advice and
consent, which consent may not unreasonably be withheld, of the other party to
maintain the confidentiality of such information to the extent permissible under
applicable law; (ii) Licensor and Licensee may disclose the fact and the terms
of this Agreement to its attorneys and accountants; and (iii) Licensor may
disclose the fact of this Agreement to its shareholders and potential investors.
     Licensee covenants and agrees that it and its Affiliates shall not disclose
any information related to this Agreement, the Martek Product or the Technology
to the Other Entities and Licensee represents and warrants that, for the
purposes of this Section, the Other Entities operate independently of Licensee
and its Affiliates. The exclusion of the Other Entities from the term
“Affiliates” under this Agreement shall terminate and the Other Entities shall
become Affiliates if and when any such Other Entity obtains information relating
to this Agreement, the Martek Product or the Technology directly or indirectly
from Licensee or its Affiliates.
     Section 12.2. Post-Termination Obligations. The mutual confidentiality
obligations of the parties under the provisions of this Article XII shall
survive the termination of this Agreement for a period of fifteen years. Unless
this Agreement expires at a time after which Licensee is entitled to a fully
paid, royalty free license to use the Technology and the Martek Product pursuant
to Section 3.1 of this Agreement, at the termination of this Agreement, Licensee
promptly shall return to Licensor all the Technology, microbial strains, Martek
Product samples, documents, records, and all other property or documentation
disclosed or delivered to Licensee or its Affiliates pursuant to this Agreement
and then in existence, including all copies thereof, and each party shall
destroy or promptly deliver to the other any documentary material in its
possession created by the other during the course of this Agreement, and
thereafter, which contains information about the other or information about
matters and things in which the other has a proprietary interest that is not in
the public domain, including notes, memoranda or correspondence, except that
each party shall be permitted to retain one copy of any such documentation
belonging to the other for archival purposes and only for archival purposes.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-21-



--------------------------------------------------------------------------------



 



ARTICLE XIII
MISCELLANEOUS
     Section 13.1. Free Flow of Information. Licensor and Licensee covenant and
agree, except as prohibited by an enforceable arms’ length agreement with a
Third Party which was not entered into for the purpose of inhibiting the free
flow of information under this Section 13.1, promptly to share with the other
all material information obtained by the Licensor or Licensee, or Licensee’s
Affiliates concerning the progress of clinical and pre-clinical testing of the
Technology and the Martek Product and adverse reaction data relating to the
Technology and the Martek Product, and Licensor and Licensee shall provide to
each other quarterly written reports disclosing the details of such information.
Licensor and Licensee shall maintain the confidentiality of such information as
required under Section 12.1 of this Agreement.
     Section 13.2. Dispute Resolution. Licensor and Licensee covenant and agree
to use their diligent efforts to resolve any disputes that arise between them in
the future and are related to this Agreement through negotiation and mutual
agreement.
     Section 13.3. Force Majeure. Neither party to this Agreement shall be
liable for damages due to delay or failure to perform any obligation under this
Agreement if such delay or failure results directly or indirectly from
circumstances beyond the control of such party. Such circumstances shall
include, but shall not be limited to, acts of God, acts of war, civil
commotions, riots, strikes, lockouts, acts of the government in either its
sovereign or contractual capacity, perturbation in telecommunications
transmissions, inability to obtain suitable equipment or components, accident,
fire, water damages, flood, earthquake, or other natural catastrophes.
     Section 13.4. Construction of Agreement. This Agreement shall be construed
and the respective rights of the parties shall be determined under and pursuant
to the laws of the State of Delaware, without regard to the principles of
conflict of laws thereof.
     Section 13.5. Notices. Notices required under this Agreement shall be in
writing and sent by registered mail or by facsimile transmission or hand
delivery to the respective parties at the following addresses:
     Notices to Licensor:
Martek Biosciences Corporation
6480 Dobbin Road
Columbia, Maryland 21045
Telecopy: (410) 740-2985
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-22-



--------------------------------------------------------------------------------



 



Attn: Henry Linsert, Jr.
     Notices to Licensee:
Dr. David Richards, M.D.
Wyeth-Ayerst Laboratories
555 East Lancaster Avenue
St. Davids, Pennsylvania 19087
Telecopy:
     With a copy to:
Larry J. McDermott
Wyeth-Ayerst Laboratories
555 East Lancaster Avenue
St. Davids, Pennsylvania 19087
Telecopy:
or to such other address as either party may designate by a notice given in
compliance with this paragraph, and shall be deemed effective when received.
     Section 13.6. Entire Agreement. This Agreement, including the Exhibits
hereto, constitutes the entire agreement between the parties hereto and there
are no representations, warranties or covenants relative hereto, including those
set forth in the Letter of Intent, which shall survive the execution of this
Agreement unless fully set forth herein.
     Section 13.7. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No person, firm or corporation other than the parties hereto
and their successors and permitted assigns shall derive rights or benefits under
this Agreement.
     Section 13.8. Counterparts. This Agreement may be executed in counterparts.
ARTICLE XIV
WYETH-AYERST INTERNATIONAL, INC.
AS AGENT FOR LICENSEE
     Section 14.1. Licensee’s Appointment of Agent. Licensee hereby appoints the
undersigned, WYETH-AYERST INTERNATIONAL, INC., an Affiliate, as its sole and
exclusive agent during the term of this Agreement for the purpose of
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-23-



--------------------------------------------------------------------------------



 



administering on its behalf the rights and obligations (except those pertaining
to Patents) under this Agreement, including but not limited to, collection,
receipt and payment of Royalties due Licensor and verification of reports and
statements relating to the sale of the AHPC Formulaid Product.
     Section 14.2. Licensor’s Consent. Licensor hereby consents to the
appointment of WYETH-AYERST INTERNATIONAL, INC., as the exclusive agent of
Licensee as provided for in Section 14.1.
     Section 14.3. Termination of Agency. This agency appointment and Licensor’s
consent thereto shall be revoked automatically upon the cessation of
WYETH-AYERST INTERNATIONAL, INC.’s status as an Affiliate under this Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed in their respective behalves as of the day and year first written
above.

             
 
            WITNESS/ATTEST:   MARTEK BIOSIENCES CORPORATION    
 
           
/s/ Steve Dubin
  By:   /s/ Henry Linsert Jr.    
 
                Print Name: Henry Linsert Jr.         Print Title: Chief
Executive officer    

             
 
            WITNESS/ATTEST:   AMERICAN HOME PRODUCTS CORPORATION    
 
           
/s/
  By:   /s/ Bernard Canavan    
 
                Print Name: Bernard Canavan         Print Title: President    

WYETH-AYERST INTERNATIONAL, INC.
WYETH-AYERST INTERNATIONAL, INC.
accepts the delegation as set forth in Article
XIV above.
*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-24-



--------------------------------------------------------------------------------



 



         
 
       
By:
  /s/ David M. Olivier     
Print Name:
 
 
David M. Olivier    
Print Title:
  President    

*CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

-25-